Exhibit 10.3

 

Execution Copy

 

TAX SHARING AGREEMENT, dated as of November 28, 2005 (the “Agreement”), between
Kerr-McGee Corporation, a Delaware corporation (“Distributing”) and Tronox
Incorporated (“Tronox”), a Delaware corporation.  To the extent not defined
herein, all defined terms shall have the same meaning as in the Master
Separation Agreement (as hereinafter defined).

 

INTRODUCTION

 

WHEREAS, as of the date hereof, Distributing is the common parent of an
affiliated group of domestic corporations, including Tronox, which has elected
to file consolidated federal income tax returns;

 

WHEREAS, the board of directors of Distributing has determined that it would be
in the best interests of Distributing and its shareholders to separate the
Tronox Business (as hereinafter defined) from Distributing;

 

WHEREAS, the boards of directors of Distributing and Kerr-McGee Worldwide
Corporation have determined to contribute to Tronox Worldwide LLC certain
entities engaged in the Tronox Business and to contribute Tronox Worldwide LLC
to Tronox (the “Contribution”);

 

WHEREAS, the board of directors of Distributing expects to distribute (the
“Distribution”) all the outstanding shares of Class B common stock of Tronox to
the shareholders of Distributing;

 

WHEREAS, prior to the Distribution, Tronox will issue to the public shares of
Class A common stock of Tronox which, when issued, will constitute all of the
outstanding shares of Tronox’s Class A common stock (the “IPO”);

 

WHEREAS, Distributing and Tronox intend that the Contribution qualify as a
tax-free transfer under Sections 368(a)(1)(D) of the Internal Revenue Code of
1986, as amended (the “Code”), and the Distribution qualify as a pro rata or
non-pro rata tax-free distribution under Sections 355 and 368(a)(1)(D) of the
Code;

 

WHEREAS, it is appropriate and desirable to set forth the principles and
responsibilities of the parties to this Agreement regarding (i) future
adjustments with respect to Taxes, Tax Contests and other related Tax matters
and (ii) current Tax liabilities that arise as a result of the activities of the
parties prior to the IPO and restructuring activities undertaken to implement
the separation and Distribution;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties hereby agree as follows:

 

--------------------------------------------------------------------------------


 


ARTICLE I


 


DEFINITIONS


 

The following terms shall have the following meanings (such meanings to apply
equally to both the singular and the plural forms of the terms defined).  All
section references are to this Agreement unless otherwise stated.

 

“Claims Court Litigation” means the litigation that is currently pending in the
United States Court of Federal Claims, docket number 05-5T relating to the
question of capitalization versus deductibility of certain environmental
clean-up expenditures with respect to the contamination of the refining sites in
Cushing and Cleveland, Oklahoma.

 

“Claims Court Related Tax Adjustment” means, with respect to any
Pre-Deconsolidation Period, and as computed separately for each Tax, the net
increase in each such Tax equal to the sum of all adjustments made after the
Deconsolidation Date with respect to each such Tax for each such
Pre-Deconsolidation Period that are made pursuant to a Final Determination in a
Tax Contest involving the same or similar factual and legal issues that are at
issue in the Claims Court Litigation.

 

“Claims Court Related Tax Benefit” means (i) 100% of any Tax refund received in
the Claims Court Litigation or any Tax Contest related to a Pre-Deconsolidation
Period involving the same or similar factual and legal issues that are at issue
in the Claims Court Litigation and (ii) any deduction, amortization, exclusion
from income, or other allowance (including a loss or reduced gain recognized
upon a sale of an asset) that actually reduces in cash the amount of Tax that a
member of the Tronox Group would have been required to pay in a
Post-Deconsolidation Period (or actually increases in cash the amount of any Tax
refund to which a member of the Tronox Group would have been entitled in a
Post-Deconsolidation Period) in the absence of any basis increase resulting from
a Final Determination in the Claims Court Litigation or in a Tax Contest related
to a Pre-Deconsolidation Period involving the same or similar factual and legal
issues that are at issue in the Claims Court Litigation.

 

“Code” means the Internal Revenue of Code of 1986, as amended.

 

“Combined Tax” means any income or franchise Tax (whether measured by income or
capital) payable to any state, local or foreign taxing jurisdiction in which any
member of the Tronox Group has filed or will file a Return with a member of the
Distributing Group on an affiliated, consolidated, combined or unitary basis
with respect to such Tax.

 

“Combined Tax Return” means any Return with respect to a Combined Tax.

 

“Controlling Party” means, except as provided for in Section 4.06 hereof,
Distributing or any other member of the Distributing Group, or Tronox or any
other member of the Tronox Group, as the case may be, that filed or, if no
Return has been filed, was required to file, a Return that is subject to a Tax
Contest, or any successor and/or assign of any of the foregoing, provided that
any Combined Tax Return filed by Kerr-McGee Worldwide Corporation with a Taxing
Authority in Mississippi shall be deemed to be a Return filed by Tronox and
therefore Tronox shall be the Controlling Party with respect to any Tax Contest
related to any such Return.  For

 

2

--------------------------------------------------------------------------------


 

the avoidance of doubt, with the exception of Returns filed in Mississippi and
subject to Section 4.06 hereof, the company that actually filed any Federal Tax
Return or Combined Tax Return (or any successor or assign of such company) shall
be the Controlling Party.

 

“Credit Facility” means the Credit Agreement dated as of November 28, 2005 among
Tronox, Tronox Worldwide LLC, Lehman Brothers Inc., Credit Suisse, ABN AMRO
N.V., JPMorgan Chase Bank, N.A., Citicorp North America Inc. and the lenders
that are parties thereto.

 

“Deconsolidation Date” means, for purposes of this Agreement, the last date on
which Distributing and Tronox are permitted to file Returns on a consolidated or
combined basis, determined on a Tax jurisdiction by Tax jurisdiction basis.

 

“Distributing Business” means the businesses conducted by Distributing and its
subsidiaries other than the Tronox Business.

 

“Distributing Consolidated Group” means Distributing and each direct and
indirect subsidiary, including members of the Tronox Group, that is eligible to
join Distributing or any other member of the Distributing Group in the filing of
a consolidated Federal Tax Return or a Combined Tax Return.

 

“Distributing Group” means, at any time, Distributing and each of its direct and
indirect subsidiaries other than those subsidiaries that are members of the
Tronox Group.

 

“Distributing Tax Adjustment” means, with respect to any taxable period or
portion thereof, and as computed separately for each Tax, the net increase in
each such Tax equal to the sum of all adjustments made pursuant to a Final
Determination after the Deconsolidation Date with respect to each such Tax for
each such taxable period or portion thereof that are attributable to the
Distributing Business; provided, however, that any adjustment comprising a
Restructuring Adjustment shall not be considered in determining the amount of
any Distributing Tax Adjustment.

 

“Distributing Tax Benefit” means, with respect to any taxable period or portion
thereof, and as computed separately for each Federal Tax and Combined Tax, the
net decrease in each Tax equal to the sum of all adjustments made pursuant to a
Final Determination after the Deconsolidation Date with respect to each such Tax
for each such taxable period or portion thereof that are attributable to the
Distributing Business; provided, however, that the amount of any Distributing
Tax Benefit shall not exceed the amount that the actual Tax liability for the
Tronox Group for the relevant taxable period is actually reduced by the
adjustments made pursuant to such Final Determination; provided further,
however, that any adjustment comprising a Restructuring Adjustment shall not be
considered in determining the amount of any Distributing Tax Benefit.  For
purposes of the foregoing, if an adjustment that would otherwise constitute a
Distributing Tax Benefit is not considered a Distributing Tax Benefit because
the Tax liability of the Tronox Group is not actually reduced as a result of
such adjustment, such adjustment shall be carried-forward and shall constitute a
Distributing Tax Benefit at the time (and to the extent) that the Tax liability
of the Tronox Group is actually reduced as a result of such prior adjustment. 
For purposes of determining when an adjustment described in the

 

3

--------------------------------------------------------------------------------


 

preceding sentence actually reduces the Tax liability of the Tronox Group, the
Tronox Group shall be deemed to use all Tax Assets of the Tronox Group prior to
such adjustment.

 

“Distribution Date” means the date on which the Distribution is effected.

 

“Federal Tax” means any Tax imposed under Subtitle A of the Code with respect to
which any member of the Tronox Group has filed or will file a consolidated
Return with a member of the Distributing Group.

 

“Federal Tax Return” means any Return with respect to a Federal Tax.

 

“Final Determination” means (i) a decision, judgment, decree or other order by
any court of competent jurisdiction, which has become final and is either no
longer subject to appeal or for which a determination not to appeal has been
made, (ii) a closing agreement made under Section 7121 of the Code or any
comparable provision of state, local or foreign law, (iii) a final disposition
by any Taxing Authority of a claim for refund or (iv) any other written
agreement relating to an adjustment between any Taxing Authority and any
Controlling Party the execution of which is final and prohibits such Taxing
Authority or the Controlling Party from seeking any further legal or
administrative remedies with respect to such adjustment.

 

“Group” means the Distributing Group or the Tronox Group, as the context
requires.

 

“Independent Third Party” means a nationally recognized law firm or any of the
following firms or their successors: Ernst & Young, KPMG, Deloitte & Touche and
PricewaterhouseCoopers.

 

“Interested Party” means, except as provided in Section 4.06 hereof,
Distributing or Tronox (including any successor and/or assign of any of the
foregoing), as the case may be, to the extent (i) such person or a member of
such person’s Group is not a Controlling Party with respect to a Tax Contest and
(ii) such person or a member of such person’s Group (A) may be liable for, or
required to make, any indemnity payment, reimbursement, tax sharing payment or
other payment pursuant to this Agreement with respect to such Tax Contest or
(B) may be entitled to receive any indemnity payment, reimbursement, tax sharing
payment or other payment pursuant to this Agreement with respect to such Tax
Contest.

 

“Master Separation Agreement” means the Master Separation Agreement, dated as of
November 28, 2005, among Distributing, Kerr-McGee Worldwide Corporation and
Tronox.

 

“Post-Deconsolidation Period” shall mean (i) a taxable period that begins after
the Deconsolidation Date and (ii) the portion beginning after the
Deconsolidation Date of any taxable period that includes (but does not end on)
the Deconsolidation Date.

 

“Pre-Deconsolidation Period” means (i) any taxable period that ends on or before
the close of the Deconsolidation Date and (ii) the portion ending on the close
of the Deconsolidation Date of any taxable period that includes (but does not
end on) the Deconsolidation Date.

 

“Restructuring Adjustment” means, with respect to any taxable period or portion
thereof, and as computed separately for each Tax, the net increase in each such
Tax equal to the sum of

 

4

--------------------------------------------------------------------------------


 

all adjustments made pursuant to a Final Determination with respect to each such
Tax for each such taxable period or portion thereof that are attributable to any
Restructuring Transaction.

 

“Restructuring Transaction” means any transaction undertaken to effectuate the
separation of Distributing’s existing businesses into two independent businesses
other than (i) the Distribution, (ii) the IPO and (iii) the entering into of the
Credit Facility, including any pledges of collateral thereunder.

 

“Restructuring Tax” means any Tax incurred as a result of any Restructuring
Transaction which in the judgment of the parties is currently required to be
taken into account in determining the tax liability of any member of the
Distributing Group or Tronox Group for any Pre-Deconsolidation Period.

 

“Return” means any report of Taxes due, any claims for refund of Taxes paid, any
information return with respect to Taxes, or any other similar report,
statement, declaration, or document required to be filed under the Code or other
Tax Law, including any attachments, exhibits, or other materials submitted with
any of the foregoing, and including any amendments or supplements to any of the
foregoing.

 

“Tax” means any income, gross income, gross receipts, profits, capital, capital
stock, franchise, withholding, payroll, social security, workers compensation,
unemployment, disability, real property, property, ad valorem, stamp, excise,
severance, occupation, service, sales, use, license, lease, transfer, import,
export, value added, alternative minimum, estimated or other similar tax
(including any fee, assessment, or other charge in the nature of or in lieu of
any tax) imposed by any governmental entity or political subdivision thereof,
and any interest, penalties, additions to tax, or additional amounts in respect
of the foregoing.

 

“Tax Asset” means any net operating loss, net capital loss, investment tax
credit, foreign tax credit, charitable deduction or any other loss, credit or
tax attribute that could be carried forward or back to reduce any Tax liability
(including, without limitation, deductions and credits relating to alternative
minimum taxes).

 

“Taxing Authority” means, with respect to any Tax, the governmental entity or
political subdivision thereof that imposes such Tax, and the agency (if any)
charged with the collection of such Tax for such entity or subdivision.

 

“Tax Contest” means an audit, review, examination, assessment, deficiency or any
other administrative or judicial proceeding with the purpose or effect of
redetermining any Taxes (including any administrative or judicial review of any
claim for refund).

 

“Tax Packages” mean one or more packages of information that are (i) reasonably
necessary for the purpose of preparing Returns of the Distributing Consolidated
Group with respect to any tax period in which the information is relevant, and
(ii) completed in all material respects in accordance with the standards that
Distributing has established for its subsidiaries.

 

“Tiwest JV Entities” means the Tiwest Joint Venture, Tiwest Sales Pty. Ltd. and
Tiwest Pty. Ltd.

 

5

--------------------------------------------------------------------------------


 

“Transition Services Agreement” means the Transition Services Agreement, dated
as of November 28, 2005, among Distributing, Kerr-McGee Worldwide Corporation
and Tronox.

 

“Tronox Business” means the business of producing and marketing inorganic
industrial chemicals (including titanium dioxide pigment) and heavy minerals
conducted by the Tronox Group, together with the businesses previously conducted
by members of the Tronox Group.

 

“Tronox Combined Tax Liability” means, with respect to any taxable year, except
with respect to any Combined Tax Return filed in a Combined Add-Up State (as
defined below) an amount determined, on a Combined Tax Return by Combined Tax
Return basis, by dividing the total Combined Tax liability reflected on such
Return into two segments in proportion to the Distributing Group’s and the
Tronox Group’s relative contribution, if any, to the apportionment factor
relevant to such Combined Tax liability.  For purposes of the foregoing, the
Distributing Group’s and the Tronox Group’s relative contribution, if any, to an
apportionment factor shall be determined by Distributing in good faith and in a
manner consistent with the past practices of Distributing and Tronox that have
been used in determining apportionment factors.  In the case of any jurisdiction
in which Combined Taxes are calculated by first determining the taxable income
(or loss) of each member of the combined group and then adding each separate
company calculation to determine the group’s total Combined Tax liability (a
“Combined Add-Up State”), the amount of the Tronox Combined Tax Liability with
respect to such jurisdiction shall be calculated based on the product of the
Tronox Group’s income or loss and the separate apportionment factors (property,
payroll and sales) for each member of the Tronox Group, unless such amount is
determined pursuant to another allocation method mandated by a specific
jurisdiction.  For purposes of the preceding sentence, the apportionment factors
shall be determined for each taxable period.

 

“Tronox Federal Tax Liability” means, with respect to any taxable year, the sum
of the Tronox Group’s Federal Tax liability and any interest, penalties and
other additions to Tax for such taxable year, computed as if the Tronox Group
were not and never were part of the Distributing Consolidated Group, but rather
were a separate affiliated group of corporations filing a consolidated United
States federal income tax return pursuant to Section 1501 of the Code; provided,
however, that transactions between members of the Tronox Group and members of
the Distributing Group shall, so long as Tronox is a member of the Distributing
Consolidated Group, be reflected in accordance with the consolidated return
regulations governing intercompany transactions.  Such computation shall be made
(i) without regard to the income, deductions (including net operating loss and
capital loss deductions) and credits in any year of any member of the
Distributing Group, (ii) by taking into account any Tax Asset of the Tronox
Group, (iii) with regard to net operating loss and capital loss carryforwards
and carrybacks and minimum tax credits from earlier years of the Tronox Group,
but without regard to any such carryforwards from a Tax period (or portion
thereof) ending on or before the date hereof and arising solely due to treating
the Tronox Group as if it were never part of the Distributing Consolidated
Group, (iv) as though the highest rate of tax specified in Section 11(b) of the
Code were the only rate set forth in that section of the Code, (v) reflecting
positions, elections and accounting methods used by Distributing in preparing
the relevant Federal Tax Return for the Distributing Consolidated Group and
(vi) as though Tronox Worldwide LLC were a corporation rather than a disregarded
entity for all taxable periods.  For purposes of the foregoing, the Tronox
Federal Tax Liability shall not include any Restructuring Taxes.

 

6

--------------------------------------------------------------------------------


 

“Tronox Group” means (i) prior to the Contribution, (A) Tronox Worldwide LLC and
each of its direct and indirect subsidiaries, (B) KM (Luxembourg) Holdings Sarl
and its direct and indirect subsidiaries, (C) Kerr-McGee B.V. and its
subsidiary, (D) Kerr-McGee Finance (Curacao) N.V., (E) KM Denmark International
ApS and its direct and indirect subsidiaries and (F) the Tiwest JV Entities and
(ii) after the Contribution, Tronox and each of its direct and indirect
subsidiaries and the Tiwest JV Entities.

 

“Tronox Tax Adjustment” means, with respect to any taxable period or portion
thereof, and as computed separately for each Tax, the net increase in each such
Tax equal to the sum of all adjustments made pursuant to a Final Determination
after the Deconsolidation Date with respect to each such Tax for each such
taxable period or portion thereof that are attributable to the Tronox Business;
provided, however, that any adjustment comprising a Restructuring Adjustment
shall not be considered in determining the amount of any Tronox Tax Adjustment.

 

“Tronox Tax Benefit” means, with respect to any taxable period or portion
thereof, and as computed separately for each Federal Tax and Combined Tax, the
net decrease in each such Tax equal to the sum of all adjustments made pursuant
to a Final Determination after the Deconsolidation Date with respect to each
such Tax for each such taxable period or portion thereof that are attributable
to the Tronox Business; provided, however, that the amount of any Tronox Tax
Benefit shall not exceed the amount that the actual Tax liability for the
Distributing Consolidated Group for the relevant taxable period is actually
reduced by the adjustments made pursuant to such Final Determination; provided
further, however, that any adjustment comprising a Restructuring Adjustment
shall not be considered in determining the amount of any Tronox Tax Benefit. 
For purposes of the foregoing, if an adjustment that would otherwise constitute
a Tronox Tax Benefit is not considered a Tronox Tax Benefit because the Tax
liability of the Distributing Consolidated Group is not actually reduced as a
result of such adjustment, such adjustment shall be carried-forward and shall
constitute a Tronox Tax Benefit at the time (and to the extent) that the Tax
liability of the Distributing Consolidated Group is actually reduced as a result
of such prior adjustment.  For purposes of determining when an adjustment
described in the preceding sentence actually reduces the Tax liability of the
Distributing Consolidated Group, the Distributing Consolidated Group shall be
deemed to use all Tax Assets of the Distributing Group prior to such adjustment.

 


ARTICLE II


 


ADMINISTRATIVE AND COMPLIANCE MATTERS


 


SECTION 2.01                    SOLE TAX SHARING AGREEMENT.  ANY AND ALL
EXISTING TAX SHARING AGREEMENTS OR ARRANGEMENTS, WRITTEN OR UNWRITTEN, BETWEEN
ANY MEMBER OF THE DISTRIBUTING GROUP AND ANY MEMBER OF THE TRONOX GROUP SHALL BE
TERMINATED AS OF THE DATE OF THIS AGREEMENT.  AS OF THE DATE OF THIS AGREEMENT,
NEITHER THE MEMBERS OF THE DISTRIBUTING GROUP NOR THE MEMBERS OF THE TRONOX
GROUP SHALL HAVE ANY FURTHER RIGHTS OR LIABILITIES UNDER ANY SUCH PRE-EXISTING
TAX SHARING AGREEMENT OR ARRANGEMENT, AND THIS AGREEMENT SHALL BE THE SOLE TAX
SHARING AGREEMENT OR ARRANGEMENT BETWEEN THE MEMBERS OF THE DISTRIBUTING GROUP
AND THE MEMBERS OF THE TRONOX GROUP.


 


7

--------------------------------------------------------------------------------



 


SECTION 2.02                    DESIGNATION AS AGENT.  EACH MEMBER OF THE TRONOX
GROUP HEREBY IRREVOCABLY AUTHORIZES AND DESIGNATES DISTRIBUTING AS ITS AGENT,
COORDINATOR AND ADMINISTRATOR FOR THE PURPOSE OF TAKING ANY AND ALL ACTIONS
(INCLUDING THE EXECUTION OF WAIVERS OF APPLICABLE STATUTES OF LIMITATIONS)
NECESSARY OR INCIDENTAL TO (I) THE FILING OF ANY FEDERAL TAX OR COMBINED TAX
RETURN (INCLUDING ANY AMENDED RETURN), (II) THE CLAIMING OF ANY REFUND, CREDIT
OR OFFSET OF FEDERAL TAX OR COMBINED TAX (EVEN WHERE AN ITEM OR TAX ASSET GIVING
RISE TO ANY SUCH REFUND, CREDIT OR OFFSET ARISES IN A POST-DECONSOLIDATION
PERIOD), (III) THE CONTROL OF ANY PROCEEDING AND (IV) THE MAKING OF ANY PAYMENTS
TO, OR COLLECTING REFUNDS FROM, ANY TAXING AUTHORITY, IN EACH CASE RELATING ONLY
TO FEDERAL TAXES OR COMBINED TAX FOR ANY PRE-DECONSOLIDATION PERIOD. 
DISTRIBUTING COVENANTS TO TRONOX THAT IT SHALL BE RESPONSIBLE TO SEE THAT ALL
SUCH ADMINISTRATIVE MATTERS RELATING THERETO SHALL BE HANDLED PROMPTLY AND
APPROPRIATELY.


 


SECTION 2.03                    PRE-DECONSOLIDATION PERIOD RETURNS


 


A)                                      PREPARATION OF RETURNS.  DISTRIBUTING
SHALL PREPARE, IN ACCORDANCE WITH APPLICABLE LAW, THE FEDERAL TAX RETURN AND
COMBINED TAX RETURNS OF THE DISTRIBUTING CONSOLIDATED GROUP FOR ALL
PRE-DECONSOLIDATION PERIODS.  DISTRIBUTING SHALL HAVE THE RIGHT WITH RESPECT TO
SUCH RETURNS TO DETERMINE (I) THE MANNER IN WHICH SUCH RETURNS SHALL BE PREPARED
AND FILED, INCLUDING, WITHOUT LIMITATION, THE MANNER IN WHICH ANY ITEM OF
INCOME, GAIN, LOSS, DEDUCTION OR CREDIT SHALL BE REPORTED, (II) WHETHER ANY
EXTENSIONS SHOULD BE REQUESTED AND (III) THE ELECTIONS THAT WILL BE MADE BY ANY
MEMBER OF THE DISTRIBUTING GROUP OR THE TRONOX GROUP.  DISTRIBUTING SHALL
CONSULT WITH REPRESENTATIVES OF TRONOX IN EXERCISING ITS RIGHTS SET FORTH IN THE
PRECEDING SENTENCE.  ANY RETURN WITH RESPECT TO A PRE-DECONSOLIDATION PERIOD,
OTHER THAN THE FEDERAL TAX RETURN AND COMBINED TAX RETURNS, SHALL BE PREPARED BY
THE PARTY REQUIRED TO FILE SUCH RETURN UNDER APPLICABLE LAW.


 


B)                                     DELIVERY OF TAX PACKAGES.  NO LATER THAN
JULY 15, 2006, TRONOX SHALL PREPARE AND DELIVER TO DISTRIBUTING TAX PACKAGES
THAT INCLUDE INFORMATION OF THE TRONOX GROUP FOR ANY TAXABLE PERIOD IN WHICH A
MEMBER OF THE TRONOX GROUP FILES FEDERAL TAX RETURNS OR COMBINED TAX RETURNS
WITH A MEMBER OF THE DISTRIBUTING GROUP, PROVIDED THAT IF ANY COMBINED TAX
RETURN IS REQUIRED TO BE FILED (TAKING INTO ACCOUNT AVAILABLE EXTENSIONS) ON OR
PRIOR TO SEPTEMBER 15, 2006, TRONOX SHALL PREPARE AND DELIVER TAX PACKAGES TO
DISTRIBUTING NO LATER THAN 60 DAYS PRIOR TO THE DUE DATE FOR FILING SUCH RETURN.


 


C)                                      ALLOCATION.  DISTRIBUTING MAY, AT ITS
OPTION, ELECT AND TRONOX SHALL JOIN DISTRIBUTING (IF NECESSARY) IN ELECTING TO
RATABLY ALLOCATE ITEMS (OTHER THAN EXTRAORDINARY ITEMS) OF THE TRONOX GROUP IN
ACCORDANCE WITH THE RELEVANT PROVISIONS OF TREASURY REGULATION SECTION 1.1502-76
AND ANY COMPARABLE PROVISION OF STATE, LOCAL OR FOREIGN LAW.  IF DISTRIBUTING
EXERCISES ITS OPTION TO MAKE SUCH AN ELECTION, EACH MEMBER OF THE TRONOX GROUP
SHALL PROVIDE A STATEMENT STATING ITS CONSENT TO SUCH ELECTION AS REQUIRED UNDER
APPLICABLE REGULATIONS.


 


D)                                     POST-DECONSOLIDATION PERIOD RETURNS OF
THE TRONOX GROUP.  SUBJECT TO THE PROVISIONS OF THE TRANSITION SERVICES
AGREEMENT, TRONOX SHALL BE SOLELY RESPONSIBLE FOR THE PREPARATION AND FILING OF
THE RETURNS OF THE TRONOX GROUP FOR ALL POST-DECONSOLIDATION PERIODS THAT BEGIN
AFTER THE DECONSOLIDATION DATE.


 


SECTION 2.04                    COOPERATION AND EXCHANGE OF INFORMATION.  IN
ADDITION TO TRONOX’S OBLIGATION PURSUANT TO SECTION 2.03(B) HEREOF,
DISTRIBUTING, ON THE ONE HAND, AND TRONOX, ON THE

 

8

--------------------------------------------------------------------------------


 


OTHER, WILL PROVIDE EACH OTHER WITH SUCH COOPERATION AND INFORMATION AS EITHER
OF THEM REASONABLY MAY REQUEST OF THE OTHER IN (I) FILING ANY RETURN, AMENDED
RETURN OR CLAIM FOR REFUND, (II) DETERMINING A LIABILITY FOR TAXES OR A RIGHT TO
A REFUND OF TAXES OR (III) PARTICIPATING IN OR CONDUCTING ANY AUDIT OR OTHER
PROCEEDING IN RESPECT OF TAXES.  SUCH COOPERATION AND INFORMATION SHALL INCLUDE
PROVIDING COPIES OF RELEVANT RETURNS OR PORTIONS THEREOF, TOGETHER WITH
ACCOMPANYING SCHEDULES AND RELATED WORK PAPERS AND DOCUMENTS RELATING TO RULINGS
OR OTHER DETERMINATIONS BY TAX AUTHORITIES.  EACH PARTY SHALL MAKE ITS EMPLOYEES
AVAILABLE ON A MUTUALLY CONVENIENT BASIS TO PROVIDE EXPLANATIONS OF ANY
DOCUMENTS OR INFORMATION PROVIDED HEREUNDER.  ANY INFORMATION OBTAINED UNDER
THIS SECTION 2.04 SHALL BE KEPT CONFIDENTIAL, EXCEPT AS MAY BE OTHERWISE
NECESSARY IN CONNECTION WITH THE FILING OF RETURNS OR CLAIMS FOR REFUND OR IN
CONDUCTING AN AUDIT OR OTHER PROCEEDING.  DISTRIBUTING SHALL RETAIN (OR CAUSE TO
BE RETAINED) ALL BOOKS AND RECORDS WITH RESPECT TO TAX MATTERS PERTINENT TO ANY
MEMBER OF THE TRONOX GROUP RELATING TO ANY PRE-DECONSOLIDATION PERIOD UNTIL THE
EXPIRATION OF THE RELEVANT STATUTORY PERIOD OF LIMITATIONS FOR THE ASSESSMENT OF
TAX, PROVIDED THAT DISTRIBUTING SHALL CONSULT WITH TRONOX PRIOR TO DESTROYING
ANY SUCH BOOKS AND RECORDS AND SHALL OFFER TRONOX THE OPPORTUNITY TO RETAIN ANY
SUCH BOOKS AND RECORDS AFTER SUCH DATE.


 


ARTICLE III


 


TAX SHARING


 


SECTION 3.01                    INTENTIONALLY OMITTED.


 


SECTION 3.02                    TAX SHARING.


 


A)                                      DECONSOLIDATION PAYMENT.  ON OR PRIOR TO
THE DECONSOLIDATION DATE, AN INTERCOMPANY PAYABLE SHALL BE OWED BY TRONOX TO
DISTRIBUTING (THE “INTERCOMPANY ESTIMATED TAX PAYABLE”) IN AN AMOUNT EQUAL TO
THE SUM OF THE TRONOX FEDERAL TAX LIABILITY AND THE TRONOX COMBINED TAX
LIABILITY FOR THE PORTION OF ANY TAXABLE PERIOD THAT INCLUDES BUT DOES NOT, WITH
RESPECT TO DISTRIBUTING OR ANY OTHER MEMBER OF THE DISTRIBUTING GROUP, END ON
THE DECONSOLIDATION DATE, IN BOTH CASES AS ESTIMATED BY DISTRIBUTING IN ITS
SOLE, GOOD-FAITH DISCRETION.  THE INTERCOMPANY ESTIMATED TAX PAYABLE SHALL BE
SUBJECT TO THE TREATMENT OF INTERCOMPANY OBLIGATIONS PROVIDED FOR PURSUANT TO
SECTION 2.4(B) OF THE MASTER SEPARATION AGREEMENT.


 


B)                                     PRO FORMA RETURNS.  ON THE DATE THAT IS
FIVE (5) BUSINESS DAYS PRIOR TO THE DUE DATE FOR THE DISTRIBUTING CONSOLIDATED
GROUP’S 2005 CONSOLIDATED FEDERAL INCOME TAX RETURN, INCLUDING EXTENSIONS,
DISTRIBUTING SHALL DELIVER TO TRONOX A PRO FORMA FEDERAL INCOME TAX RETURN (THE
“2005 PRO FORMA FEDERAL TAX RETURN”) OF THE TRONOX GROUP REFLECTING THE TRONOX
FEDERAL TAX LIABILITY FOR THE PORTION OF SUCH TAXABLE YEAR IN WHICH MEMBERS OF
THE TRONOX GROUP WERE INCLUDED IN THE DISTRIBUTING CONSOLIDATED GROUP.  ON THE
DATE THAT IS FIVE (5) BUSINESS DAYS PRIOR TO THE DUE DATE FOR EACH COMBINED TAX
RETURN, INCLUDING EXTENSIONS, FOR ANY TAXABLE PERIOD THAT INCLUDES, BUT DOES
NOT, WITH RESPECT TO DISTRIBUTING OR ANY MEMBER OF THE DISTRIBUTING GROUP, END
ON THE DECONSOLIDATION DATE, DISTRIBUTING SHALL DELIVER TO TRONOX THE RELEVANT
PRO FORMA COMBINED TAX RETURN (EACH A “PRO FORMA COMBINED TAX RETURN” AND
TOGETHER WITH THE 2005 PRO FORMA FEDERAL TAX RETURN, THE “PRO FORMA RETURNS”) OF
THE TRONOX GROUP REFLECTING THE RELEVANT TRONOX COMBINED TAX LIABILITY FOR THE
PORTION OF SUCH TAXABLE PERIOD IN WHICH MEMBERS OF THE TRONOX GROUP WERE
INCLUDED IN THE DISTRIBUTING CONSOLIDATED GROUP WITH

 

9

--------------------------------------------------------------------------------


 


RESPECT TO SUCH COMBINED TAX.  DISTRIBUTING SHALL PREPARE THE PRO FORMA RETURNS
TAKING INTO ACCOUNT ELECTIONS, METHODS OF ACCOUNTING AND POSITIONS WITH RESPECT
TO SPECIFIC ITEMS THAT ARE CONSISTENT WITH THOSE TO BE MADE BY DISTRIBUTING FOR
PURPOSES OF THE FEDERAL TAX RETURNS AND COMBINED TAX RETURNS.


 


C)                                      TRUE-UP PAYMENT.  ON OR BEFORE THE LATER
OF (I) THE DATE DISTRIBUTING (OR WHICHEVER MEMBER OF THE DISTRIBUTING GROUP OR
THE TRONOX GROUP IS RESPONSIBLE FOR FILING SUCH RETURN, IF NOT DISTRIBUTING)
FILES ITS LAST COMBINED TAX RETURN FOR EACH TAXABLE PERIOD THAT INCLUDES BUT,
WITH RESPECT TO DISTRIBUTING OR ANY OTHER MEMBER OF THE DISTRIBUTING GROUP, DOES
NOT END ON THE DECONSOLIDATION DATE OR (II) THE DATE DISTRIBUTING FILES ITS
FEDERAL TAX RETURN FOR THE 2005 TAXABLE YEAR, TRONOX SHALL PAY TO DISTRIBUTING,
OR DISTRIBUTING SHALL PAY TO TRONOX, AS APPROPRIATE, AN AMOUNT EQUAL TO THE
DIFFERENCE, IF ANY, BETWEEN (A) THE AGGREGATE OF THE TRONOX FEDERAL TAX
LIABILITY AND THE TRONOX COMBINED TAX LIABILITIES REFLECTED ON THE PRO FORMA
RETURNS AND (B) THE AMOUNT OF THE  INTERCOMPANY ESTIMATED TAX PAYABLE.


 


D)                                     TAX ASSETS.  IF A PRO FORMA RETURN
REFLECTS A TAX ASSET OF A MEMBER OF THE TRONOX GROUP THAT MAY UNDER APPLICABLE
LAW BE USED TO REDUCE A FEDERAL TAX OR A COMBINED TAX OF THE DISTRIBUTING GROUP
FOR ANY PRE-DECONSOLIDATION PERIOD, DISTRIBUTING SHALL PAY TO TRONOX AN AMOUNT
EQUAL TO THE ACTUAL TAX SAVINGS PRODUCED BY SUCH TRONOX GROUP TAX ASSET AT THE
TIME SUCH TAX SAVINGS IS REALIZED BY THE DISTRIBUTING GROUP.  THE AMOUNT OF ANY
SUCH TAX SAVINGS SHALL BE AN AMOUNT OF ANY REFUND ACTUALLY RECEIVED FROM A
TAXING AUTHORITY OR THE REDUCTION IN TAXES PAYABLE TO A TAXING AUTHORITY AS
COMPARED TO THE TAXES THAT WOULD HAVE BEEN PAYABLE TO A TAXING AUTHORITY IN THE
ABSENCE OF SUCH TRONOX GROUP TAX ASSET.


 


SECTION 3.03                    AUDIT PAYMENTS.


 


A)                                      EXCEPT AS PROVIDED IN
SECTION 3.03(C) HEREOF, TRONOX SHALL BE LIABLE FOR, AND SHALL INDEMNIFY AND HOLD
HARMLESS ANY MEMBER OF THE DISTRIBUTING GROUP AGAINST, ANY AND ALL TRONOX TAX
ADJUSTMENTS FOR ANY PRE-DECONSOLIDATION PERIOD WITH RESPECT TO ANY RETURN OF ANY
MEMBER OF THE DISTRIBUTING GROUP OR THE TRONOX GROUP.  EXCEPT AS PROVIDED IN
SECTION 3.03(C) HEREOF, TRONOX SHALL BE ENTITLED TO RECEIVE, AND SHALL BE PAID
BY DISTRIBUTING, THE AMOUNT OF ANY TRONOX TAX BENEFIT FOR ANY
PRE-DECONSOLIDATION PERIOD WITH RESPECT TO ANY RETURN OF ANY MEMBER OF THE
DISTRIBUTING GROUP.


 


B)                                     DISTRIBUTING SHALL BE LIABLE FOR, AND
SHALL INDEMNIFY AND HOLD HARMLESS ANY MEMBER OF THE TRONOX GROUP AGAINST, ANY
AND ALL DISTRIBUTING TAX ADJUSTMENTS FOR ANY PRE-DECONSOLIDATION PERIOD WITH
RESPECT TO ANY RETURN OF ANY MEMBER OF THE DISTRIBUTING GROUP OR THE TRONOX
GROUP.  DISTRIBUTING SHALL BE ENTITLED TO RECEIVE, AND SHALL BE PAID BY TRONOX,
THE AMOUNT OF ANY DISTRIBUTING TAX BENEFITS FOR ANY PRE-DECONSOLIDATION PERIOD
WITH RESPECT TO ANY RETURN OF ANY MEMBER OF THE TRONOX GROUP.


 


C)                                      NOTWITHSTANDING SECTION 3.03(A) HEREOF,
DISTRIBUTING SHALL BE LIABLE FOR, AND SHALL INDEMNIFY AND HOLD HARMLESS ANY
MEMBER OF THE TRONOX GROUP AGAINST, ANY AND ALL CLAIMS COURT RELATED TAX
ADJUSTMENTS.  NOTWITHSTANDING SECTION 3.03(A) HEREOF, DISTRIBUTING SHALL BE
ENTITLED TO RECEIVE, AND, TO THE EXTENT REFLECTED ON ANY RETURN OF ANY MEMBER OF
THE TRONOX GROUP, SHALL BE PAID BY TRONOX, THE AMOUNT OF ANY CLAIMS COURT
RELATED TAX BENEFITS.  FOR PURPOSES OF THE PRECEDING SENTENCE AS IT APPLIES TO A
CLAIMS COURT RELATED TAX BENEFIT DESCRIBED IN CLAUSE (II) OF

 

10

--------------------------------------------------------------------------------


 


THE DEFINITION THEREOF, TRONOX AND THE OTHER MEMBERS OF THE TRONOX GROUP SHALL
BE DEEMED TO USE ALL OTHER DEDUCTIONS, AMORTIZATIONS, EXCLUSIONS FROM INCOME OR
OTHER ALLOWANCES (TO THE EXTENT THAT SUCH DEDUCTIONS, AMORTIZATIONS, EXCLUSIONS
FROM INCOME OR OTHER ALLOWANCES ARE ENTITLED TO BE USED UNDER APPLICABLE LAW)
PRIOR TO THE USE OF ANY CLAIMS COURT RELATED TAX BENEFIT IN RESPECT OF WHICH
TRONOX IS REQUIRED TO PAY DISTRIBUTING HEREUNDER.


 


D)                                     NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, FOR PURPOSES OF THIS SECTION 3.03, IN THE CASE OF AN ADJUSTMENT FOR
ANY PRE-DECONSOLIDATION PERIOD RELATING TO ANY STATE OR LOCAL INCOME OR
FRANCHISE TAX THAT IS FILED ON A COMBINED RETURN (OTHER THAN ANY COMBINED TAX
RETURN FILED IN A COMBINED ADD-UP STATE), THE AMOUNT OF ANY TRONOX TAX
ADJUSTMENT, TRONOX TAX BENEFIT, DISTRIBUTING TAX ADJUSTMENT OR DISTRIBUTING TAX
BENEFIT SHALL BE DETERMINED ON A COMBINED RETURN-BY-COMBINED RETURN BASIS AS
FOLLOWS:


 

(I)                                     AUDIT ADJUSTMENTS RESULTING IN A NET
INCREASE OR NET DECREASE IN TAX LIABILITY (A “TAX ADJUSTMENT” OR “TAX BENEFIT”
RESPECTIVELY) SHALL BE DIVIDED INTO TWO SEGMENTS IN PROPORTION TO THE
DISTRIBUTING GROUP’S AND THE TRONOX GROUP’S RELATIVE CONTRIBUTION, IF ANY, TO
THE APPORTIONMENT FACTOR RELEVANT TO SUCH TAX ADJUSTMENT OR TAX BENEFIT, AS THE
CASE MAY BE, WITH EACH SUCH SEGMENT REFERRED TO AS THE “DISTRIBUTING SEGMENT”
AND THE “TRONOX SEGMENT” FOR PURPOSES OF THIS SECTION 3.03(D).  FOR PURPOSES OF
THIS SECTION 3.03(D), EACH OF THE DISTRIBUTING GROUP’S AND THE TRONOX GROUP’S
RELATIVE CONTRIBUTION, IF ANY, TO AN APPORTIONMENT FACTOR SHALL BE DETERMINED
(BY DISTRIBUTING IN GOOD FAITH) (A) IN A MANNER CONSISTENT WITH THE PAST
PRACTICES OF DISTRIBUTING AND TRONOX THAT HAVE BEEN USED IN DETERMINING
APPORTIONMENT FACTORS AND (B) BY TAKING INTO ACCOUNT AND GIVING EFFECT TO ALL
ADJUSTMENTS REFLECTED IN A FINAL DETERMINATION WITH RESPECT TO THE RELEVANT
STATE OR LOCAL INCOME OR FRANCHISE TAX FOR THE TAXABLE PERIOD OR PORTION THEREOF
THAT IS AT ISSUE.  ACCORDINGLY, THE APPORTIONMENT FACTOR ALLOCATION METHODOLOGY
WILL BE APPLIED TO THE NET TAX LIABILITY PAYABLE OR NET TAX REFUND RECEIVABLE
(AS DEFINED BELOW) IN DETERMINING THE TOTAL AMOUNT OF THE DISTRIBUTING SEGMENT
AND THE TRONOX SEGMENT.  FOR PURPOSES OF THE PRECEDING SENTENCE, “NET TAX
LIABILITY PAYABLE” OR “NET TAX REFUND RECEIVABLE” SHALL MEAN THE AMOUNT
SPECIFIED IN THE FINAL DETERMINATION ISSUED BY THE APPLICABLE STATE OR LOCAL
TAXING AUTHORITY AFTER BOTH GIVING EFFECT TO UTILIZATION OF TAX CREDITS AND NET
OPERATING LOSSES AND TAKING INTO ACCOUNT ANY ADJUSTMENTS TO APPORTIONMENT
FACTORS, FEDERAL TAXABLE INCOME AND STATE MODIFICATIONS TO FEDERAL TAXABLE
INCOME.  IN THE EVENT THAT THE FINAL DETERMINATION REFLECTS BOTH ADJUSTMENTS TO
THE OVERALL APPORTIONMENT FACTOR AND TO STATE TAXABLE INCOME, THE DISTRIBUTING
GROUP’S AND THE TRONOX GROUP’S RESPECTIVE SHARE, IF ANY, OF THE NET TAX
LIABILITY PAYABLE  OR NET TAX REFUND RECEIVABLE SHALL BE CALCULATED AS FOLLOWS: 
(I) FIRST, BY TAKING THE REVISED STATE TAX LIABILITY AS REFLECTED IN THE FINAL
DETERMINATION (I.E., THE STATE TAX LIABILITY AS ORIGINALLY FILED (INCLUDING ANY
PRIOR REVISIONS) MODIFIED BY ALL OF THE ADJUSTMENTS REFLECTED IN THE FINAL
DETERMINATION) AND MULTIPLYING IT BY THE RESPECTIVE DISTRIBUTING GROUP’S AND
TRONOX GROUP’S SHARE OF THE OVERALL APPORTIONMENT FACTOR AS REVISED PER SUCH
FINAL DETERMINATION IN ORDER TO DETERMINE THE DISTRIBUTING GROUP’S AND THE
TRONOX GROUP’S REVISED SHARE OF THE STATE TAX LIABILITY (FOR PURPOSES OF THIS
CALCULATION, THE DISTRIBUTING GROUP’S AND THE TRONOX GROUP’S SHARE OF THE
REVISED OVERALL APPORTIONMENT FACTOR WILL BE A

 

11

--------------------------------------------------------------------------------


 

PERCENTAGE DETERMINED BY DIVIDING EACH GROUP’S REVISED INDIVIDUAL FACTOR BY THE
REVISED OVERALL APPORTIONMENT FACTOR); (II) SECOND, BY TAKING THE STATE TAX
LIABILITY PRIOR TO REVISION BY THE FINAL DETERMINATION AND MULTIPLYING IT BY THE
RESPECTIVE DISTRIBUTING GROUP’S AND TRONOX GROUP’S SHARE OF THE OVERALL
APPORTIONMENT FACTOR PRIOR TO REVISION BY SUCH FINAL DETERMINATION IN ORDER TO
DETERMINE THE DISTRIBUTING GROUP’S AND THE TRONOX GROUP’S SHARE OF THE STATE TAX
LIABILITY PRIOR TO THE REVISIONS MADE BY SUCH FINAL DETERMINATION (FOR PURPOSES
OF THIS CALCULATION, THE DISTRIBUTING GROUP’S AND THE TRONOX GROUP’S SHARE OF
THE OVERALL APPORTIONMENT FACTOR PRIOR TO ITS REVISION BY THE FINAL
DETERMINATION WILL BE A PERCENTAGE DETERMINED BY DIVIDING EACH GROUP’S
INDIVIDUAL FACTOR PRIOR TO THE FINAL DETERMINATION BY THE OVERALL APPORTIONMENT
FACTOR PRIOR TO ITS REVISION BY THE FINAL DETERMINATION); AND (III) THIRD, THE
DIFFERENCE BETWEEN ITEMS (I) AND (II) SHALL CONSTITUTE THE DISTRIBUTING GROUP’S
AND/OR THE TRONOX GROUP’S SHARE OF THE NET TAX LIABILITY PAYABLE OR THE NET TAX
REFUND RECEIVABLE RESULTING FROM THE ADJUSTMENTS MADE PURSUANT TO THE FINAL
DETERMINATION (AND THUS DETERMINE THE RELATIVE AMOUNTS OF THE DISTRIBUTING
SEGMENT OR THE TRONOX SEGMENT).

 

(II)                                  THE TRONOX TAX ADJUSTMENT OR TRONOX TAX
BENEFIT SHALL BE EQUAL TO THE AMOUNT OF THE TRONOX SEGMENT.

 

(III)                               THE DISTRIBUTING TAX ADJUSTMENT OR
DISTRIBUTING TAX BENEFIT SHALL BE EQUAL TO THE AMOUNT OF THE DISTRIBUTING
SEGMENT.

 


SECTION 3.04                    RESTRUCTURING TAXES AND ADJUSTMENTS  THE
DISTRIBUTING GROUP SHALL BE LIABLE FOR 100% OF ANY RESTRUCTURING TAX AND ANY
RESTRUCTURING ADJUSTMENT PROVIDED THAT THE DISTRIBUTING GROUP’S AGGREGATE
LIABILITY FOR SUCH RESTRUCTURING TAXES AND RESTRUCTURING ADJUSTMENTS SHALL NOT
EXCEED $17 MILLION (AFTER WHICH THE TRONOX GROUP SHALL BE LIABLE FOR 100% OF ANY
RESTRUCTURING TAX AND RESTRUCTURING ADJUSTMENT).  IF TRONOX OR ANOTHER MEMBER OF
THE TRONOX GROUP IS REQUIRED UNDER APPLICABLE LAW TO PAY ANY RESTRUCTURING TAX
OR RESTRUCTURING ADJUSTMENT WHICH IS THE LIABILITY OF THE DISTRIBUTING GROUP
PURSUANT TO THIS SECTION 3.04, TRONOX SHALL, UPON WRITTEN NOTICE TO
DISTRIBUTING, BE ENTITLED TO A PAYMENT EQUAL TO THE PORTION OF SUCH
RESTRUCTURING TAX OR RESTRUCTURING ADJUSTMENT PAID BY TRONOX OR OTHER MEMBER OF
THE TRONOX GROUP TO THE APPLICABLE TAXING AUTHORITY THAT IS THE LIABILITY OF THE
DISTRIBUTING GROUP PURSUANT TO THIS SECTION 3.04.  IF DISTRIBUTING OR ANOTHER
MEMBER OF THE DISTRIBUTING GROUP IS REQUIRED UNDER APPLICABLE LAW TO PAY ANY
RESTRUCTURING TAX OR RESTRUCTURING ADJUSTMENT WHICH IS THE LIABILITY OF THE
TRONOX GROUP PURSUANT TO THIS SECTION 3.04, DISTRIBUTING SHALL, UPON WRITTEN
NOTICE TO TRONOX, BE ENTITLED TO A PAYMENT EQUAL TO THE PORTION OF SUCH
RESTRUCTURING TAX OR RESTRUCTURING ADJUSTMENT PAID BY DISTRIBUTING OR OTHER
MEMBER OF THE DISTRIBUTING GROUP TO THE APPLICABLE TAXING AUTHORITY THAT IS THE
LIABILITY OF THE TRONOX GROUP PURSUANT TO THIS SECTION 3.04.


 


SECTION 3.05                    NON-INCOME TAXES.  IN THE CASE OF ANY RETURN
RELATED TO TAXES (OTHER THAN INCOME OR FRANCHISE TAXES) IN WHICH ONE OR MORE
MEMBERS OF THE DISTRIBUTING GROUP FILE WITH ONE OR MEMBERS OF THE TRONOX GROUP
(EACH SUCH RETURN, A “JOINT RETURN”) WITH RESPECT TO A PRE-DECONSOLIDATION
PERIOD, THE DISTRIBUTING GROUP SHALL BE LIABLE FOR THE TAXES REFLECTED ON ANY
SUCH JOINT RETURN ATTRIBUTABLE TO THE DISTRIBUTING BUSINESS AND THE TRONOX GROUP
SHALL BE LIABLE FOR THE TAXES REFLECTED ON SUCH JOINT RETURNS ATTRIBUTABLE TO
THE TRONOX BUSINESS.  IN THE EVENT

 

12

--------------------------------------------------------------------------------


 


THAT THE PORTION OF SUCH TAXES ATTRIBUTABLE TO A PARTICULAR BUSINESS CANNOT BE
DETERMINED, THEN THE DISTRIBUTING GROUP SHALL BE LIABLE FOR SUCH TAXES.


 


SECTION 3.06                    DEDUCTIONS RELATED TO OPTIONS AND RESTRICTED
STOCK.  FOR ANY AND ALL TAXABLE YEARS ENDING ON OR AFTER THE DECONSOLIDATION
DATE, TRONOX SHALL PAY TO DISTRIBUTING THE “DEEMED TAX BENEFIT” ATTRIBUTABLE TO
ALL DEDUCTIONS TRONOX IS ENTITLED TO CLAIM AFTER THE DECONSOLIDATION DATE IN
RESPECT OF EXERCISES OF COMPENSATORY STOCK OPTIONS TO ACQUIRE DISTRIBUTING STOCK
AND THE VESTING OF DISTRIBUTING RESTRICTED STOCK (OR DIVIDENDS PAID ON
DISTRIBUTING RESTRICTED STOCK), IN EACH CASE THAT ARE HELD BY EMPLOYEES (OR
FORMER EMPLOYEES) OF ANY MEMBER OF THE TRONOX GROUP.  FOR PURPOSES OF THE
FOREGOING, THE “DEEMED TAX BENEFIT” REFERRED TO IN THE PREVIOUS SENTENCE SHALL
CONCLUSIVELY BE THE TOTAL AMOUNT OF THE AVAILABLE DEDUCTION FOR ANY SUCH
EXERCISE OR VESTING MULTIPLIED BY 36%.  TRONOX SHALL PAY THE “DEEMED TAX
BENEFIT” AMOUNT TO DISTRIBUTING NO LATER THAN THE DUE DATE FOR FILING TRONOX’S
FEDERAL INCOME TAX RETURN FOR THE YEAR IN WHICH ANY SUCH DEDUCTION IS ELIGIBLE
TO BE CLAIMED ON SUCH RETURN.


 


ARTICLE IV


 


TAX CONTESTS


 


SECTION 4.01                    NOTIFICATION OF TAX CONTESTS.  THE CONTROLLING
PARTY SHALL PROMPTLY NOTIFY ALL INTERESTED PARTIES OF (A) THE COMMENCEMENT OF
ANY TAX CONTEST PURSUANT TO WHICH SUCH INTERESTED PARTIES MAY BE REQUIRED TO
MAKE OR ENTITLED TO RECEIVE AN INDEMNITY PAYMENT, REIMBURSEMENT, TAX SHARING
PAYMENT OR OTHER PAYMENT PURSUANT TO THIS AGREEMENT AND (B) AS REQUIRED AND
SPECIFIED IN SECTION 4.04 HEREOF, ANY FINAL DETERMINATION MADE WITH RESPECT TO
ANY TAX CONTEST PURSUANT TO WHICH SUCH INTERESTED PARTIES MAY BE REQUIRED TO
MAKE, OR ENTITLED TO RECEIVE, ANY INDEMNITY PAYMENT, REIMBURSEMENT, TAX SHARING
PAYMENT OR OTHER PAYMENT PURSUANT TO THIS AGREEMENT.  THE FAILURE OF A
CONTROLLING PARTY TO PROMPTLY NOTIFY ANY INTERESTED PARTY AS SPECIFIED IN THE
PRECEDING SENTENCE SHALL NOT RELIEVE ANY SUCH INTERESTED PARTY OF ANY LIABILITY
AND/OR OBLIGATION WHICH IT MAY HAVE TO THE CONTROLLING PARTY UNDER THIS
AGREEMENT EXCEPT TO THE EXTENT THAT THE INTERESTED PARTY WAS ACTUALLY MATERIALLY
PREJUDICED BY SUCH FAILURE, AND IN NO EVENT SHALL SUCH FAILURE RELIEVE THE
INTERESTED PARTY FROM ANY OTHER LIABILITY OR OBLIGATION WHICH IT MAY HAVE TO THE
CONTROLLING PARTY.


 


SECTION 4.02                    TAX CONTEST SETTLEMENT RIGHTS.  THE CONTROLLING
PARTY SHALL HAVE THE SOLE RIGHT TO CONTEST, LITIGATE, COMPROMISE AND SETTLE ANY
ADJUSTMENT THAT IS MADE OR PROPOSED IN A TAX CONTEST WITHOUT OBTAINING THE PRIOR
CONSENT OF ANY INTERESTED PARTY; PROVIDED, HOWEVER, THAT, UNLESS WAIVED BY THE
PARTIES IN WRITING, THE CONTROLLING PARTY SHALL, IN CONNECTION WITH ANY PROPOSED
OR ASSESSED ADJUSTMENT IN A TAX CONTEST FOR WHICH AN INTERESTED PARTY MAY BE
REQUIRED TO MAKE, OR ENTITLED TO RECEIVE, AN INDEMNITY PAYMENT, REIMBURSEMENT,
TAX SHARING PAYMENT OR OTHER PAYMENT PURSUANT TO THIS AGREEMENT (A) KEEP ALL
INTERESTED PARTIES INFORMED IN A TIMELY MANNER OF ALL ACTIONS TAKEN OR PROPOSED
TO BE TAKEN BY THE CONTROLLING PARTY AND (B) TIMELY PROVIDE ALL SUCH INTERESTED
PARTIES WITH COPIES OF ANY CORRESPONDENCE OR FILINGS SUBMITTED TO ANY TAXING
AUTHORITY OR JUDICIAL AUTHORITY, IN EACH CASE IN CONNECTION WITH ANY CONTEST,
LITIGATION, COMPROMISE OR SETTLEMENT RELATING TO ANY SUCH ADJUSTMENT IN A TAX
CONTEST.  THE FAILURE OF A CONTROLLING PARTY TO TAKE ANY ACTION AS SPECIFIED IN
THE PRECEDING SENTENCE WITH RESPECT TO AN INTERESTED PARTY SHALL NOT RELIEVE ANY
SUCH INTERESTED PARTY OF ANY LIABILITY AND/OR OBLIGATION WHICH IT MAY HAVE TO
SUCH CONTROLLING PARTY UNDER THIS AGREEMENT EXCEPT TO THE EXTENT THAT THE

 

13

--------------------------------------------------------------------------------


 


INTERESTED PARTY WAS ACTUALLY MATERIALLY PREJUDICED BY SUCH FAILURE, AND IN NO
EVENT SHALL SUCH FAILURE RELIEVE THE INTERESTED PARTY FROM ANY OTHER LIABILITY
OR OBLIGATION WHICH IT MAY HAVE TO SUCH CONTROLLING PARTY.  THE CONTROLLING
PARTY MAY, AT ITS SOLE DISCRETION, TAKE INTO ACCOUNT ANY SUGGESTIONS MADE BY AN
INTERESTED PARTY WITH RESPECT TO SUCH CONTEST, LITIGATION, COMPROMISE OR
SETTLEMENT OF ANY ADJUSTMENT IN A TAX CONTEST.  ALL COSTS OF ANY TAX CONTEST
SHALL BE BORNE BY THE CONTROLLING PARTY; PROVIDED, HOWEVER, THAT (X) ANY COSTS
RELATED TO AN INTERESTED PARTY’S ATTENDANCE AT ANY MEETING WITH A TAXING
AUTHORITY OR HEARING OR PROCEEDING BEFORE ANY JUDICIAL AUTHORITY PURSUANT TO
SECTION 4.03 HEREOF AND (Y) THE COSTS OF ANY LEGAL OR OTHER REPRESENTATIVES
RETAINED BY AN INTERESTED PARTY IN CONNECTION WITH ANY TAX CONTEST THAT IS
SUBJECT TO THE PROVISIONS OF THIS AGREEMENT SHALL, IN EACH CASE, BE BORNE BY
SUCH INTERESTED PARTY.


 


SECTION 4.03                    TAX CONTEST PARTICIPATION.  UNLESS WAIVED BY THE
PARTIES IN WRITING, THE CONTROLLING PARTY SHALL PROVIDE AN INTERESTED PARTY WITH
WRITTEN NOTICE REASONABLY IN ADVANCE OF, AND SUCH INTERESTED PARTY SHALL HAVE
THE RIGHT TO ATTEND, ANY FORMALLY SCHEDULED MEETINGS WITH TAXING AUTHORITIES OR
HEARINGS OR PROCEEDINGS BEFORE ANY JUDICIAL AUTHORITIES IN CONNECTION WITH ANY
CONTEST, LITIGATION, COMPROMISE OR SETTLEMENT OF ANY PROPOSED OR ASSESSED
ADJUSTMENT THAT IS THE SUBJECT OF ANY TAX CONTEST PURSUANT TO WHICH SUCH
INTERESTED PARTY MAY BE REQUIRED TO MAKE, OR ENTITLED TO RECEIVE, AN INDEMNITY
PAYMENT, REIMBURSEMENT, TAX SHARING PAYMENT OR OTHER PAYMENT PURSUANT TO THIS
AGREEMENT.  IN ADDITION, UNLESS WAIVED BY THE PARTIES IN WRITING, THE
CONTROLLING PARTY SHALL PROVIDE EACH SUCH INTERESTED PARTY WITH DRAFT COPIES OF
ANY CORRESPONDENCE OR FILINGS TO BE SUBMITTED TO ANY TAXING AUTHORITY OR
JUDICIAL AUTHORITY WITH RESPECT TO SUCH ADJUSTMENTS FOR SUCH INTERESTED PARTY’S
REVIEW AND COMMENT.  THE CONTROLLING PARTY SHALL PROVIDE SUCH DRAFT COPIES
REASONABLY IN ADVANCE OF THE DATE THAT THEY ARE TO BE SUBMITTED TO THE TAXING
AUTHORITY OR JUDICIAL AUTHORITY AND THE INTERESTED PARTY SHALL PROVIDE COMMENTS,
IF ANY, WITH RESPECT THERETO WITHIN A REASONABLE TIME BEFORE SUCH SUBMISSION. 
THE FAILURE OF A CONTROLLING PARTY TO PROVIDE ANY NOTICE, CORRESPONDENCE OR
FILING AS SPECIFIED IN THIS SECTION 4.03 TO AN INTERESTED PARTY SHALL NOT
RELIEVE ANY SUCH INTERESTED PARTY OF ANY LIABILITY AND/OR OBLIGATION WHICH IT
MAY HAVE TO THE CONTROLLING PARTY UNDER THIS AGREEMENT EXCEPT TO THE EXTENT THAT
THE INTERESTED PARTY WAS ACTUALLY MATERIALLY PREJUDICED BY SUCH FAILURE, AND IN
NO EVENT SHALL SUCH FAILURE RELIEVE THE INTERESTED PARTY FROM ANY OTHER
LIABILITY OR OBLIGATION WHICH IT MAY HAVE TO THE CONTROLLING PARTY.


 


SECTION 4.04                    TAX CONTEST WAIVER.


 


A)                                      THE CONTROLLING PARTY SHALL PROMPTLY
PROVIDE WRITTEN NOTICE (THE “CONTROLLING PARTY NOTICE”), SENT POSTAGE PREPAID BY
UNITED STATES MAIL, CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO ALL INTERESTED
PARTIES IN A TAX CONTEST (I) THAT A FINAL DETERMINATION HAS BEEN MADE WITH
RESPECT TO SUCH TAX CONTEST AND (II) ENUMERATING THE AMOUNT OF (A) IF THE
INTERESTED PARTY IS DISTRIBUTING OR ANY MEMBER OF THE DISTRIBUTING GROUP, THE
DISTRIBUTING TAX ADJUSTMENT OR DISTRIBUTING TAX BENEFIT OR (B) IF THE INTERESTED
PARTY IS TRONOX OR ANY MEMBER OF THE TRONOX GROUP, THE TRONOX TAX ADJUSTMENT OR
TRONOX TAX BENEFIT.


 


B)                                     WITHIN NINETY (90) DAYS AFTER AN
INTERESTED PARTY RECEIVES THE NOTICE DESCRIBED IN SECTION 4.04(A) HEREOF FROM
THE CONTROLLING PARTY, SUCH INTERESTED PARTY SHALL EXECUTE A WRITTEN STATEMENT
GIVING NOTICE TO THE CONTROLLING PARTY (I) THAT THE INTERESTED PARTY AGREES WITH
THE COMPUTATIONS SET FORTH IN THE CONTROLLING PARTY NOTICE EXCEPT WITH RESPECT
TO THOSE ADJUSTMENTS COMPUTATIONS THAT, IN THE GOOD FAITH JUDGMENT OF THE
INTERESTED PARTY, IT DISAGREES WITH AND HAS SPECIFICALLY

 

14

--------------------------------------------------------------------------------


 


ENUMERATED ITS DISAGREEMENT WITH, INCLUDING THE AMOUNT OF SUCH DISAGREEMENT, IN
THE STATEMENT (EACH SUCH DISAGREED COMPUTATION HEREINAFTER REFERRED TO AS A
“DISPUTED ADJUSTMENT”) AND (II) THAT THE INTERESTED PARTY THEREBY WAIVES ITS
RIGHT TO A DETERMINATION BY AN INDEPENDENT THIRD PARTY PURSUANT TO SECTION 4.05
HEREOF WITH RESPECT TO ALL COMPUTATIONS TO WHICH IT AGREES WITH ITS SHARE (THIS
STATEMENT REFERRED TO AS THE “INTERESTED PARTY NOTICE”).  FOR THE AVOIDANCE OF
DOUBT, IN THE INTERESTED PARTY NOTICE, THE INTERESTED PARTY MAY SET FORTH ITS
DISAGREEMENT WITH THE ABSOLUTE AMOUNT OF ANY ADJUSTMENT SET FORTH IN THE
CONTROLLING PARTY NOTICE AS WELL AS THE AMOUNT OF ANY DISTRIBUTING TAX
ADJUSTMENT, DISTRIBUTING TAX BENEFIT, TRONOX TAX ADJUSTMENT OR TRONOX TAX
BENEFIT CONTAINED IN THE CONTROLLING PARTY NOTICE.  THE FAILURE OF AN INTERESTED
PARTY TO PROVIDE THE INTERESTED PARTY NOTICE TO THE CONTROLLING PARTY WITHIN THE
NINETY (90) DAY PERIOD SPECIFIED IN THE PRECEDING SENTENCE SHALL BE DEEMED TO
CONCLUSIVELY INDICATE THAT SUCH INTERESTED PARTY AGREES WITH THE COMPUTATIONS
SET FORTH IN THE CONTROLLING PARTY AND THAT SUCH INTERESTED PARTY WAIVES ITS
RIGHT TO A DETERMINATION BY AN INDEPENDENT THIRD PARTY WITH RESPECT TO ALL SUCH
COMPUTATIONS PURSUANT TO SECTION 4.05 HEREOF.  THE CONTROLLING PARTY OR THE
INTERESTED PARTY, AS THE CASE MAY BE, SHALL PAY AS SPECIFIED IN ARTICLE III
HEREOF, THE AMOUNT, IF ANY, OF ANY DISTRIBUTING TAX ADJUSTMENT, DISTRIBUTING TAX
BENEFIT, TRONOX TAX ADJUSTMENT OR TRONOX TAX BENEFIT THAT IS NOT A DISPUTED
ADJUSTMENT TO THE APPROPRIATE PARTY.


 


C)                                      DURING THE NINETY (90) DAY PERIOD
IMMEDIATELY FOLLOWING THE CONTROLLING PARTY’S RECEIPT OF THE INTERESTED PARTY
NOTICE, THE CONTROLLING PARTY AND THE INTERESTED PARTY SHALL IN GOOD FAITH
CONFER WITH EACH OTHER TO RESOLVE ANY DISAGREEMENT OVER EACH DISPUTED ADJUSTMENT
THAT WAS SPECIFICALLY ENUMERATED IN SUCH INTERESTED PARTY NOTICE.  AT THE END OF
SUCH NINETY (90) DAY PERIOD, UNLESS OTHERWISE EXTENDED IN WRITING BY MUTUAL
CONSENT OF THE PARTIES, THE INTERESTED PARTY SHALL BE DEEMED TO AGREE WITH ALL
DISPUTED ADJUSTMENTS THAT WERE SPECIFICALLY ENUMERATED IN THE INTERESTED PARTY
NOTICE AND WAIVE ITS RIGHT TO A DETERMINATION BY AN INDEPENDENT THIRD PARTY
PURSUANT TO SECTION 4.05 HEREOF WITH RESPECT TO ALL SUCH DISPUTED ADJUSTMENTS
UNLESS, AND TO THE EXTENT THAT, AT ANY TIME DURING SUCH NINETY (90) DAY (OR
EXTENDED) PERIOD, EITHER THE CONTROLLING PARTY OR THE INTERESTED PARTY HAS GIVEN
THE OTHER PARTY WRITTEN NOTICE THAT IT IS SEEKING A DETERMINATION BY AN
INDEPENDENT THIRD PARTY PURSUANT TO SECTION 4.05 HEREOF REGARDING THE PROPRIETY
OF ANY SUCH DISPUTED ADJUSTMENT.  IF THE DISPUTED ADJUSTMENTS ARE NOT REFERRED
TO AN INDEPENDENT THIRD PARTY, THEN THE CONTROLLING PARTY OR THE INTERESTED
PARTY, AS THE CASE MAY BE, SHALL PAY AS SPECIFIED IN ARTICLE III HEREOF, THE
AMOUNT, IF ANY, OF ANY DISTRIBUTING TAX ADJUSTMENT, DISTRIBUTING TAX BENEFIT,
TRONOX TAX ADJUSTMENT OR TRONOX TAX BENEFIT (AS ADJUSTED PURSUANT TO ANY
AGREEMENT BETWEEN THE PARTIES REACHED DURING THE NINETY (90) DAY PERIOD
DESCRIBED IN THIS SECTION 4.04(C)) TO THE APPROPRIATE PARTY.


 


SECTION 4.05                                            TAX CONTEST DISPUTE
RESOLUTION.


 


A)                                      IN THE EVENT THAT EITHER A CONTROLLING
PARTY OR AN INTERESTED PARTY HAS GIVEN THE OTHER PARTY WRITTEN NOTICE AS
REQUIRED UNDER SECTION 4.04(C) HEREOF THAT IT IS SEEKING A DETERMINATION BY AN
INDEPENDENT THIRD PARTY PURSUANT TO THIS SECTION 4.05 WITH RESPECT TO ANY
DISPUTED ADJUSTMENT THAT WAS ENUMERATED IN AN INTERESTED PARTY NOTICE, THEN THE
PARTIES SHALL, WITHIN TEN (10) DAYS AFTER A PARTY HAS RECEIVED SUCH NOTICE,
JOINTLY SELECT AN INDEPENDENT THIRD PARTY TO MAKE SUCH DETERMINATION.  IN THE
EVENT THAT THE PARTIES CANNOT JOINTLY AGREE ON AN INDEPENDENT THIRD PARTY WITHIN
SUCH TEN (10) DAY PERIOD, THEN THE CONTROLLING PARTY AND THE INTERESTED PARTY
SHALL EACH IMMEDIATELY SELECT AN INDEPENDENT THIRD PARTY AND THE INDEPENDENT
THIRD PARTIES SO SELECTED BY

 

15

--------------------------------------------------------------------------------


 


THE PARTIES SHALL JOINTLY SELECT, WITHIN TEN (10) DAYS OF THEIR SELECTION,
ANOTHER INDEPENDENT THIRD PARTY.


 


B)                                     IN MAKING ITS DETERMINATION AS TO THE
PROPRIETY OF ANY DISPUTED ADJUSTMENT, THE INDEPENDENT THIRD PARTY ELECTED
PURSUANT TO SECTION 4.05(A) HEREOF SHALL ASSUME THAT THE INTERESTED PARTY IS NOT
REQUIRED OR ENTITLED UNDER APPLICABLE LAW TO BE A MEMBER OF ANY CONSOLIDATED
RETURN.  IN ADDITION, THE INDEPENDENT THIRD PARTY SHALL MAKE ITS DETERMINATION
ACCORDING TO THE FOLLOWING PROCEDURE:


 

(I)                                     THE INDEPENDENT THIRD PARTY SHALL
ANALYZE EACH DISPUTED ADJUSTMENT FOR WHICH A DETERMINATION IS SOUGHT PURSUANT TO
THIS SECTION 4.05 ON A STAND-ALONE BASIS TO DETERMINE WHETHER THE ACTUAL OUTCOME
REACHED WITH RESPECT TO SUCH DISPUTED ADJUSTMENT AS REFLECTED IN THE FINAL
DETERMINATION OF THE TAX CONTEST WAS FAIR AND APPROPRIATE TAKING INTO ACCOUNT
THE FOLLOWING EXCLUSIVE CRITERIA: (A) THE FACTS RELATING TO SUCH ADJUSTMENT,
(B) THE APPLICABLE LAW, IF ANY, WITH RESPECT TO SUCH ADJUSTMENT, (C) THE
POSITION OF THE APPLICABLE TAXING AUTHORITY WITH RESPECT TO COMPROMISE,
SETTLEMENT OR LITIGATION OF SUCH ADJUSTMENT, (D) THE STRENGTH OF THE FACTUAL AND
LEGAL ARGUMENTS MADE BY THE CONTROLLING PARTY IN REACHING THE OUTCOME WITH
RESPECT TO SUCH ADJUSTMENT AS REFLECTED IN THE FINAL DETERMINATION OF THE TAX
CONTEST AND (E) THE STRENGTH OF THE FACTUAL AND LEGAL ARGUMENTS BEING MADE BY
THE INTERESTED PARTY FOR THE ALTERNATIVE OUTCOME BEING ASSERTED BY SUCH
INTERESTED PARTY (INCLUDING THE AVAILABILITY OF FACT, INFORMATION AND
DOCUMENTATION TO SUPPORT SUCH ALTERNATIVE OUTCOME).  BASED ON THIS ANALYSIS, THE
INDEPENDENT THIRD PARTY SHALL DETERMINE WHAT IS THE FAIR AND APPROPRIATE OUTCOME
(HEREINAFTER REFERRED TO AS THE “ULTIMATE DETERMINATION”) WITH RESPECT TO EACH
SUCH ADJUSTMENT.

 

(II)                                  THE INTERESTED PARTY SHALL ONLY BE
ENTITLED TO MODIFICATION OF ITS SHARE OF A DISPUTED ADJUSTMENT UNDER THIS
SECTION 4.05 IF EITHER (A) THE AMOUNT THAT WOULD BE PAID BY THE INTERESTED PARTY
UNDER THE ULTIMATE DETERMINATION WITH RESPECT TO SUCH DISPUTED ADJUSTMENT IS
LESS THAN 80% OF THE AMOUNT THAT WOULD BE PAID BY THE INTERESTED PARTY WITH
RESPECT TO THE DISPUTED ADJUSTMENT AS SET FORTH IN THE CONTROLLING PARTY NOTICE
OR (B) THE AMOUNT THAT WOULD BE RECEIVED BY THE INTERESTED PARTY UNDER THE
ULTIMATE DETERMINATION WITH RESPECT TO SUCH DISPUTED ADJUSTMENT IS MORE THAN
120% OF THE AMOUNT THAT THE INTERESTED PARTY WOULD RECEIVE WITH RESPECT TO SUCH
DISPUTED ADJUSTMENT AS SET FORTH IN THE CONTROLLING PARTY NOTICE.  IF AN
INTERESTED PARTY IS ENTITLED TO MODIFICATION OF ITS SHARE OF ANY DISPUTED
ADJUSTMENT UNDER THE PRECEDING SENTENCE, THE AMOUNT THE INTERESTED PARTY IS
ENTITLED TO RECEIVE, OR IS REQUIRED TO PAY, AS THE CASE MAY BE, WITH RESPECT TO
SUCH DISPUTED ADJUSTMENT SHALL BE EQUAL TO THE AMOUNT OF THE ULTIMATE
DETERMINATION OF SUCH DISPUTED ADJUSTMENT.

 


C)                                      ANY DETERMINATION MADE OR NOTICE GIVEN
BY AN INDEPENDENT THIRD PARTY PURSUANT TO THIS SECTION 4.05 SHALL BE (I) IN
WRITING, (II) MADE WITHIN SIXTY (60) DAYS FOLLOWING THE SELECTION OF THE
INDEPENDENT THIRD PARTY UNLESS SUCH PERIOD IS OTHERWISE EXTENDED BY THE MUTUAL
CONSENT OF THE PARTIES AND (III) FINAL AND BINDING UPON THE PARTIES.  THE COSTS
OF ANY INDEPENDENT THIRD PARTY SHALL BE BORNE EQUALLY BY THE PARTIES.  THE
CONTROLLING PARTY AND THE INTERESTED PARTY SHALL PROVIDE THE INDEPENDENT THIRD
PARTY WITH SUCH INFORMATION OR DOCUMENTATION AS MAY BE APPROPRIATE OR NECESSARY
IN ORDER FOR SUCH INDEPENDENT THIRD PARTY TO MAKE THE DETERMINATION REQUESTED OF
IT.  UPON ISSUANCE OF AN INDEPENDENT THIRD PARTY’S NOTICE UNDER THIS
SECTION 4.05, THE CONTROLLING PARTY OR THE INTERESTED PARTY, AS THE CASE MAY BE,
SHALL PAY AS SPECIFIED IN ARTICLE III HEREOF, THE AMOUNT, IF ANY, OF THE
DISTRIBUTING TAX ADJUSTMENT, DISTRIBUTING TAX BENEFIT,

 

16

--------------------------------------------------------------------------------


 


TRONOX TAX ADJUSTMENT OR TRONOX TAX BENEFIT AS A DETERMINED PURSUANT TO THE
PROVISIONS OF THIS SECTION 4.05 TO THE APPROPRIATE PARTY.


 


SECTION 4.06                                            CURRENT LITIGATION


 


A)                                      NOTWITHSTANDING ANYTHING IN THIS
ARTICLE IV OR IN THE DEFINITIONS OF “CONTROLLING PARTY” AND “INTERESTED PARTY”
TO THE CONTRARY, DISTRIBUTING SHALL BE THE CONTROLLING PARTY AND TRONOX SHALL BE
AN INTERESTED PARTY WITH RESPECT TO THE CLAIMS COURT LITIGATION.


 


B)                                     NOTWITHSTANDING ANYTHING IN THIS
ARTICLE IV OR IN THE DEFINITIONS OF “CONTROLLING PARTY” AND “INTERESTED PARTY”
TO THE CONTRARY, FOR ANY TAXABLE YEAR AFTER 1996 THAT IS PART OF THE
PRE-DECONSOLIDATION PERIOD, IF A TAX CONTEST INVOLVING THE SAME OR SIMILAR
FACTUAL AND LEGAL ISSUES THAT ARE AT ISSUE IN THE CLAIMS COURT LITIGATION
ARISES, DISTRIBUTING SHALL BE THE CONTROLLING PARTY AND TRONOX SHALL BE AN
INTERESTED PARTY.


 


SECTION 4.07                    COSTS AND EXPENSES.  THE COSTS AND EXPENSES OF A
CONTROLLING PARTY AND AN INTERESTED PARTY IN CONTROLLING OR PARTICIPATING IN (AS
APPLICABLE) A TAX CONTEST SHALL BE BORNE BY THE PARTY INCURRING SUCH COSTS AND
EXPENSES.


 


ARTICLE V


 


REPRESENTATIONS AND COVENANTS


 


SECTION 5.01                                            REPRESENTATIONS.


 


A)                                      TRONOX REPRESENTATIONS.  TRONOX AND EACH
MEMBER OF THE TRONOX GROUP REPRESENT AS OF THE DATE HEREOF AND AS OF THE
DISTRIBUTION DATE THAT THERE IS NO PLAN OR INTENTION TO (I) LIQUIDATE, MERGE OR
CONSOLIDATE TRONOX OR TO LIQUIDATE, MERGE OR CONSOLIDATE ANY MEMBER OF THE
TRONOX GROUP CONDUCTING AN ACTIVE TRADE OR BUSINESS RELIED UPON, OR TO BE RELIED
UPON, IN CONNECTION WITH THE DISTRIBUTION, WITH ANY OTHER PERSON SUBSEQUENT TO
THE DISTRIBUTION, (II) SELL OR OTHERWISE DISPOSE OF ANY ASSETS OF TRONOX OR ANY
MEMBER OF THE TRONOX GROUP SUBSEQUENT TO THE DISTRIBUTION OTHER THAN IN THE
ORDINARY COURSE OF BUSINESS, (III) UNIFY OR OTHERWISE RECLASSIFY OR RECAPITALIZE
THE TWO CLASSES OF TRONOX STOCK (IV) TAKE ANY OTHER ACTION INCONSISTENT WITH THE
INFORMATION AND REPRESENTATIONS FURNISHED TO COVINGTON & BURLING IN CONNECTION
WITH THE OPINION TO BE DELIVERED BY COVINGTON & BURLING WITH RESPECT TO CERTAIN
FEDERAL INCOME TAX CONSEQUENCES OF THE DISTRIBUTION AND (V) ENTER INTO ANY
NEGOTIATIONS, AGREEMENTS OR ARRANGEMENTS WITH RESPECT TO TRANSACTIONS OR EVENTS
(INCLUDING CAPITAL CONTRIBUTIONS, ACQUISITIONS OR STOCK ISSUANCES, BUT NOT
INCLUDING THE DISTRIBUTION OR STOCK ISSUANCES IN CONNECTION WITH THE PERFORMANCE
OF SERVICES BY ANY OFFICER, DIRECTOR OR EMPLOYEE OF TRONOX OR ANY MEMBER OF THE
TRONOX GROUP OTHER THAN ANY OFFICER, DIRECTOR OR EMPLOYEE WHO OWNS 5% OR MORE OF
ANY CLASS OF TRONOX STOCK) THAT MAY CAUSE THE DISTRIBUTION TO BE TREATED AS PART
OF A PLAN OR SERIES OF RELATED TRANSACTIONS PURSUANT TO WHICH ONE OR MORE
PERSONS ACQUIRE, DIRECTLY OR INDIRECTLY, TRONOX STOCK REPRESENTING A “50-PERCENT
OR GREATER INTEREST” WITHIN THE MEANING OF SECTION 355(D)(4) OF THE CODE.  FOR
PURPOSES OF DETERMINING WHETHER ANY TRANSACTION MAY BE TREATED AS PART OF A PLAN
OR SERIES OF RELATED TRANSACTIONS PURSUANT TO WHICH ONE OR MORE PERSONS ACQUIRE,
DIRECTLY OR INDIRECTLY, TRONOX STOCK REPRESENTING A “50-PERCENT OR GREATER
INTEREST” WITHIN THE MEANING OF SECTION 355(D)(4) OF THE CODE, TRONOX STOCK
ISSUED ON THE DECONSOLIDATION DATE (AND ANY OTHER

 

17

--------------------------------------------------------------------------------


 


SHARES OF TRONOX STOCK ISSUED IN CONNECTION WITH THE INITIAL PUBLIC OFFERING OF
TRONOX) SHALL BE AGGREGATED WITH ANY TRONOX STOCK ISSUED OR ACQUIRED IN
CONNECTION WITH ANY SUCH TRANSACTION OR EVENTS TOGETHER WITH ANY TRONOX STOCK
ISSUED OR ACQUIRED IN CONNECTION WITH ALL OTHER SUCH TRANSACTIONS OR EVENTS
SUBSEQUENT TO THE DECONSOLIDATION DATE.


 


B)                                     DISTRIBUTING REPRESENTATIONS. 
DISTRIBUTING REPRESENTS AS OF THE DATE HEREOF AND AS OF THE DISTRIBUTION DATE
THAT THERE IS NO PLAN OR INTENTION TO TAKE ANY ACTION INCONSISTENT WITH THE
INFORMATION AND REPRESENTATIONS FURNISHED TO COVINGTON & BURLING IN CONNECTION
WITH THE OPINION TO BE DELIVERED BY COVINGTON & BURLING WITH RESPECT TO CERTAIN
FEDERAL INCOME TAX CONSEQUENCES OF THE DISTRIBUTION.


 


C)                                      DISTRIBUTING AND TRONOX
REPRESENTATIONS.  EACH OF DISTRIBUTING AND TRONOX RESPECTIVELY REPRESENT AS OF
THE DATE HEREOF AND AS OF THE DISTRIBUTION DATE THAT NEITHER DISTRIBUTING NOR
TRONOX RESPECTIVELY (AS APPLICABLE) IS AWARE OF ANY PRESENT PLAN OR INTENTION BY
THE CURRENT SHAREHOLDERS OF DISTRIBUTING TO SELL, EXCHANGE, TRANSFER BY GIFT OR
OTHERWISE DISPOSE OF ANY OF THEIR STOCK OR SECURITIES IN DISTRIBUTING OR TRONOX
SUBSEQUENT TO THE DISTRIBUTION.


 


SECTION 5.02                    COVENANTS.


 


A)                                      TRONOX COVENANTS.  TRONOX COVENANTS TO
DISTRIBUTING THAT (I) FROM THE DATE HEROF UNTIL THE END OF THE TWO-YEAR PERIOD
FOLLOWING THE DISTRIBUTION DATE, NEITHER TRONOX NOR ANY MEMBER OF THE TRONOX
GROUP CONDUCTING AN ACTIVE TRADE OR BUSINESS RELIED UPON IN CONNECTION WITH THE
DISTRIBUTION WILL LIQUIDATE, MERGE OR CONSOLIDATE WITH ANY OTHER PERSON,
(II) FROM THE DATE HEREOF UNTIL THE END OF THE TWO-YEAR PERIOD FOLLOWING THE
DISTRIBUTION DATE, TRONOX LLC SHALL NOT (AND TRONOX SHALL CAUSE TRONOX LLC TO
NOT) SELL, EXCHANGE, DISTRIBUTE OR OTHERWISE DISPOSE OF MORE THAN 20% OF ITS
ASSETS THAT WERE USED DIRECTLY BY TRONOX LLC ON THE DISTRIBUTION DATE IN THE
ACTIVE CONDUCT OF THE TRONOX BUSINESS, (III) FOLLOWING THE DECONSOLIDATION DATE,
TRONOX WILL, FOR A MINIMUM OF TWO YEARS FOLLOWING THE DISTRIBUTION DATE,
CONTINUE THE ACTIVE CONDUCT OF THE TRONOX BUSINESS, (IV) TRONOX WILL NOT, NOR
WILL IT PERMIT ANY MEMBER OF THE TRONOX GROUP TO, TAKE ANY ACTION INCONSISTENT
WITH THE INFORMATION AND REPRESENTATIONS FURNISHED TO COVINGTON & BURLING IN
CONNECTION WITH THE OPINION TO BE DELIVERED BY COVINGTON & BURLING WITH RESPECT
TO CERTAIN FEDERAL INCOME TAX CONSEQUENCES OF THE DISTRIBUTION, (V) FROM THE
DATE HEREOF UNTIL THE END OF THE FIVE YEAR PERIOD FOLLOWING THE DISTRIBUTION,
TRONOX WILL NOT UNIFY OR OTHERWISE RECLASSIFY OR RECAPITALIZE THE TWO CLASSES OF
TRONOX STOCK OUTSTANDING ON THE DECONSOLIDATION DATE AND (VI) FROM THE DATE
HEREOF UNTIL THE END OF THE TWO YEAR PERIOD FOLLOWING THE DISTRIBUTION DATE,
TRONOX WILL NOT ENTER INTO ANY TRANSACTION OR MAKE ANY CHANGE IN EQUITY
STRUCTURE (INCLUDING CAPITAL CONTRIBUTIONS, ACQUISITIONS, REDEMPTIONS OR STOCK
ISSUANCES, BUT NOT INCLUDING THE DISTRIBUTION OR STOCK ISSUANCES IN CONNECTION
WITH THE PERFORMANCE OF SERVICES BY ANY OFFICER, DIRECTOR OR EMPLOYEE OF TRONOX
OR ANY MEMBER OF THE TRONOX GROUP OTHER THAN ANY OFFICER, DIRECTOR OR EMPLOYEE
WHO OWNS 5% OR MORE OF ANY CLASS OF TRONOX STOCK) THAT MAY CAUSE THE
DISTRIBUTION TO BE TREATED AS PART OF A PLAN OR SERIES OF RELATED TRANSACTIONS
PURSUANT TO WHICH ONE OR MORE PERSONS ACQUIRE, DIRECTLY OR INDIRECTLY, TRONOX
STOCK REPRESENTING A “50-PERCENT OR GREATER INTEREST” WITHIN THE MEANING OF
SECTION 355(D)(4) OF THE CODE AT THE TIME OF SUCH TRANSACTION OR CHANGE IN
EQUITY STRUCTURE.  FOR PURPOSES OF DETERMINING WHETHER ANY TRANSACTION MAY BE
TREATED AS PART OF A PLAN OR SERIES OF RELATED TRANSACTIONS PURSUANT TO WHICH
ONE OR MORE PERSONS ACQUIRE, DIRECTLY OR INDIRECTLY, TRONOX STOCK REPRESENTING A
“50-PERCENT OR GREATER INTEREST” WITHIN THE MEANING OF SECTION 355(D)(4) OF THE
CODE, TRONOX STOCK ISSUED ON THE

 

18

--------------------------------------------------------------------------------


 


DECONSOLIDATION DATE (AND ANY OTHER SHARES OF TRONOX STOCK ISSUED IN CONNECTION
WITH THE INITIAL PUBLIC OFFERING OF TRONOX) SHALL BE AGGREGATED WITH ANY TRONOX
STOCK ISSUED OR ACQUIRED IN CONNECTION WITH ANY SUCH TRANSACTION OR EVENTS
TOGETHER WITH ANY TRONOX STOCK ISSUED OR ACQUIRED IN CONNECTION WITH ALL OTHER
SUCH TRANSACTIONS OR EVENTS SUBSEQUENT TO THE DECONSOLIDATION DATE.


 


B)                                     EXCEPTIONS.  NOTWITHSTANDING THE
FOREGOING COVENANTS CONTAINED IN SECTION 5.02(A) HEREOF, TRONOX SHALL BE
PERMITTED TO TAKE AN ACTION INCONSISTENT WITH SECTION 5.02(A), IF, PRIOR TO
TAKING SUCH ACTION, TRONOX PROVIDES NOTIFICATION TO DISTRIBUTING OF ITS PLANS
WITH RESPECT TO SUCH ACTION, AND PROMPTLY RESPONDS TO ANY INQUIRIES BY
DISTRIBUTING FOLLOWING SUCH NOTIFICATION, AND EITHER:


 

(I)                                     TRONOX OBTAINS A RULING WITH RESPECT TO
THE ACTION FROM THE INTERNAL REVENUE SERVICE OR OTHER APPLICABLE TAXING
AUTHORITY THAT IS REASONABLY SATISFACTORY TO DISTRIBUTING ON A BASIS OF FACTS
AND REPRESENTATIONS CONSISTENT WITH THE FACTS AT THE TIME OF SUCH ACTION, THAT
SUCH ACTION WILL NOT RESULT IN THE DISTRIBUTION BEING TAXABLE TO DISTRIBUTING OR
ITS SHAREHOLDERS, OR

 

(II)                                  TRONOX OBTAINS AN OPINION REASONABLY
ACCEPTABLE TO DISTRIBUTING OF AN INDEPENDENT NATIONALLY RECOGNIZED TAX COUNSEL
ACCEPTABLE TO DISTRIBUTING, ON A BASIS OF FACTS AND REPRESENTATIONS CONSISTENT
WITH THE FACTS AT THE TIME OF SUCH ACTION, THAT SUCH ACTION WILL NOT RESULT IN
THE DISTRIBUTION BEING TAXABLE TO DISTRIBUTING OR ITS SHAREHOLDERS

 


ARTICLE VI


 


INDEMNITY


 


SECTION 6.01                    TRONOX INDEMNITY.  IN ADDITION TO ANY TAX
SHARING PAYMENT REQUIRED TO BE MADE BY TRONOX OR ANY MEMBER OF THE TRONOX GROUP
PURSUANT TO THE PROVISIONS OF ARTICLE III HEREOF, TRONOX AND EACH MEMBER OF THE
TRONOX GROUP WILL JOINTLY AND SEVERALLY INDEMNIFY DISTRIBUTING AND THE MEMBERS
OF THE DISTRIBUTING GROUP AGAINST AND HOLD THEM HARMLESS FROM:


 


A)                                      EXCEPT IN THE CASE OF ANY RESTRUCTURING
TAX OR RESTRUCTURING ADJUSTMENT, ANY TAX LIABILITY OF THE TRONOX GROUP WHICH
RELATES TO A POST-DECONSOLIDATION PERIOD;


 


B)                                     IN THE CASE OF A RESTRUCTURING TAX OR
RESTRUCTURING ADJUSTMENT, ANY TAX WHICH IS THE LIABILITY OF TRONOX GROUP
PURSUANT TO SECTION 3.04 HEREOF;


 


C)                                      ANY TAX OR OTHER LIABILITY OR DAMAGE
RESULTING FROM A BREACH BY TRONOX OR ANY MEMBER OF THE TRONOX GROUP OF ANY
REPRESENTATION OR COVENANT MADE BY TRONOX OR ANY MEMBER OF THE TRONOX GROUP
HEREIN; AND


 


D)                                     ALL LIABILITIES, COSTS, EXPENSES
(INCLUDING, WITHOUT LIMITATION, REASONABLE EXPENSES OF INVESTIGATION AND
ATTORNEY’S FEES AND EXPENSES), LOSSES, DAMAGES, ASSESSMENTS, SETTLEMENTS OR
JUDGMENTS ARISING OUT OF OR INCIDENT TO THE IMPOSITION, ASSESSMENT OR ASSERTION
OF ANY TAX LIABILITY OR DAMAGE DESCRIBED IN (A), (B) OR (C), INCLUDING THOSE
INCURRED IN THE CONTEST IN GOOD FAITH IN APPROPRIATE PROCEEDING RELATING TO THE
IMPOSITION, ASSESSMENT OR ASSERTION OF ANY SUCH TAX, LIABILITY OR DAMAGE.

 

19

--------------------------------------------------------------------------------


 


SECTION 6.02                    DISTRIBUTING INDEMNITY.  IN ADDITION TO ANY TAX
SHARING PAYMENT REQUIRED TO BE MADE BY DISTRIBUTING OR ANY MEMBER OF THE
DISTRIBUTING GROUP PURSUANT TO THE PROVISIONS OF ARTICLE III HEREOF,
DISTRIBUTING AND EACH MEMBER OF THE DISTRIBUTING GROUP WILL JOINTLY AND
SEVERALLY INDEMNIFY TRONOX AND EACH MEMBER OF THE TRONOX GROUP AGAINST AND HOLD
THEM HARMLESS FROM:


 


A)                                      EXCEPT IN THE CASE OF ANY RESTRUCTURING
TAX OR RESTRUCTURING ADJUSTMENT, ANY TAX LIABILITY OF THE DISTRIBUTING GROUP
WHICH RELATES TO A POST-DECONSOLIDATION PERIOD AND ANY TAX LIABILITY RESULTING
FROM THE DISTRIBUTION, OTHER THAN ANY SUCH LIABILITIES DESCRIBED IN
SECTION 6.01(A);


 


B)                                     IN THE CASE OF A RESTRUCTURING TAX OR
RESTRUCTURING ADJUSTMENT, ANY TAX WHICH IS THE LIABILITY OF DISTRIBUTING GROUP
PURSUANT TO SECTION 3.04 HEREOF;


 


C)                                      ANY TAX LIABILITY OF THE DISTRIBUTING
CONSOLIDATED GROUP WITH RESPECT TO A PRE-DECONSOLIDATION PERIOD, OTHER THAN
TAXES, INCLUDING ANY TRONOX TAX ADJUSTMENTS, FOR WHICH TRONOX OR ANY MEMBER OF
THE TRONOX GROUP IS REQUIRED TO REIMBURSE DISTRIBUTING PURSUANT TO THE
PROVISIONS OF ARTICLE III HEREOF;


 


D)                                     ANY TAX, OR OTHER LIABILITY OR DAMAGE
RESULTING FROM A BREACH BY DISTRIBUTING OR ANY MEMBER OF THE DISTRIBUTING GROUP
OF ANY REPRESENTATION OR COVENANT MADE BY DISTRIBUTING HEREIN; AND


 


E)                                      ALL LIABILITIES, COSTS, EXPENSES
(INCLUDING, WITHOUT LIMITATION, REASONABLE EXPENSES OF INVESTIGATION AND
ATTORNEY’S FEES AND EXPENSES), LOSSES, DAMAGES, ASSESSMENTS, SETTLEMENTS OR
JUDGMENTS ARISING OUT OF OR INCIDENT TO THE IMPOSITION, ASSESSMENT OR ASSERTION
OF ANY TAX LIABILITY OR DAMAGE DESCRIBED IN (A), (B), (C) OR (D), INCLUDING
THOSE INCURRED IN THE CONTEST IN GOOD FAITH IN APPROPRIATE PROCEEDING RELATING
TO THE IMPOSITION, ASSESSMENT OR ASSERTION OF ANY SUCH TAX, LIABILITY OR DAMAGE.


 


ARTICLE VII


 


MISCELLANEOUS PROVISIONS


 


SECTION 7.01                    TAX CHARACTERIZATION OF PAYMENTS.  FOR ALL TAX
PURPOSES, AND NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, THE PARTIES HERETO SHALL TREAT ANY PAYMENT
MADE PURSUANT TO THIS AGREEMENT AS A CAPITAL CONTRIBUTION OR DIVIDEND
DISTRIBUTION, AS THE CASE MAY BE, IMMEDIATELY BEFORE THE DECONSOLIDATION DATE
AND, ACCORDINGLY, AS NOT INCLUDIBLE IN THE TAXABLE INCOME OF THE RECIPIENT.  IF
ANY PAYMENT UNDER THIS AGREEMENT IS NOT PERMITTED TO BE SO TREATED (BECAUSE, FOR
EXAMPLE, THE PAYMENT RELATES TO AN EVENT OCCURRING AFTER THE DECONSOLIDATION
DATE) OR AS A RESULT OF A FINAL DETERMINATION IT IS DETERMINED THAT THE RECEIPT
OR ACCRUAL OF ANY PAYMENT MADE UNDER THIS AGREEMENT IS TAXABLE TO THE RECIPIENT
OF SUCH PAYMENT, THE PARTY MAKING THE PAYMENT SHALL PAY TO THE RECIPIENT AN
AMOUNT EQUAL TO ANY INCREASE IN THE INCOME TAXES OF THE RECIPIENT AS A RESULT OF
RECEIVING THE PAYMENT (GROSSED UP TO TAKE INTO ACCOUNT SUCH PAYMENT, IF
APPLICABLE).


 


SECTION 7.02                    PAYMENT.  ALL PAYMENTS TO BE MADE HEREUNDER
SHALL BE MADE IN IMMEDIATELY AVAILABLE FUNDS.  EXCEPT AS OTHERWISE PROVIDED, ALL
PAYMENTS REQUIRED TO BE MADE PURSUANT TO THIS

 

20

--------------------------------------------------------------------------------


 


AGREEMENT SHALL BE DUE 30 DAYS AFTER THE RECEIPT OF NOTICE OF SUCH PAYMENT OR,
WHERE NO NOTICE IS REQUIRED, 30 DAYS AFTER THE FIXING OF LIABILITY OR THE
RESOLUTION OF A DISPUTE.  PAYMENTS SHALL BE DEEMED MADE WHEN RECEIVED.  ANY
PAYMENT THAT IS NOT MADE WHEN DUE SHALL BEAR INTEREST AT A RATE EQUAL TO THE
PUBLISHED ONE-MONTH LIBOR RATE PLUS 2% PER ANNUM FOR EACH DAY UNTIL PAID.


 


SECTION 7.03                    JOINT AND SEVERAL LIABILITY OF GROUP MEMBERS. 
EACH MEMBER OF THE DISTRIBUTING GROUP SHALL BE JOINTLY AND SEVERALLY LIABLE FOR
THE OBLIGATIONS OF EACH OTHER MEMBER OF THE DISTRIBUTING GROUP HEREUNDER.  EACH
MEMBER OF THE TRONOX GROUP SHALL BE JOINTLY AND SEVERALLY LIABLE FOR THE
OBLIGATIONS OF EACH OTHER MEMBER OF THE TRONOX GROUP HEREUNDER.


 


SECTION 7.04                    PERFORMANCE.  DISTRIBUTING AGREES AND
ACKNOWLEDGES THAT DISTRIBUTING SHALL BE RESPONSIBLE FOR THE PERFORMANCE OF THE
OBLIGATIONS OF EACH MEMBER OF THE DISTRIBUTING GROUP HEREUNDER APPLICABLE TO
SUCH MEMBER.  TRONOX AGREES AND ACKNOWLEDGES THAT TRONOX SHALL BE RESPONSIBLE
FOR THE PERFORMANCE BY EACH MEMBER OF THE TRONOX GROUP OF THE OBLIGATIONS
HEREUNDER APPLICABLE TO SUCH MEMBER.


 


SECTION 7.05                    NOTICES.  ALL NOTICES OR OTHER COMMUNICATIONS
UNDER THIS AGREEMENT SHALL BE IN WRITING (INCLUDING BY TELECOPY) AND SHALL BE
DEEMED TO BE DULY GIVEN OR MADE WHEN DELIVERED, OR, IN THE CASE OF TELECOPY,
WHEN RECEIVED, ADDRESSED AS FOLLOWS OR TO SUCH OTHER ADDRESS AS MAY BE HEREAFTER
NOTIFIED BY THE RESPECTIVE PARTY:

 

To Distributing:

 

Kerr-McGee Corporation
Kerr-McGee Worldwide Corporation
Kerr-McGee Center
123 Robert S. Kerr Avenue
Oklahoma City, Oklahoma 73102
Facsimile:   405-270-3649
Attention:   General Counsel

 

 

 

with a copy to:

 

Covington & Burling
1330 Avenue of the Americas
New York, New York 10019
Facsimile:   212-841-1010
Attention:   Scott F. Smith

 

 

 

To Tronox:

 

Tronox Incorporated
123 Robert S. Kerr Avenue
Oklahoma City, Oklahoma 73102
Facsimile:   405-270-4504
Attention:   Chief Executive Officer

 

 

 

with a copy to:

 

Tronox Incorporated
123 Robert S. Kerr Avenue
Oklahoma City, Oklahoma 73102
Facsimile:   405-270-4101
Attention:   General Counsel

 

21

--------------------------------------------------------------------------------


 


SECTION 7.06                                            GOVERNING LAW.


 

This Agreement shall be governed by the laws applicable to contracts entered
into and to be performed within the State of New York.

 


SECTION 7.07                                            JURISDICTION.


 

Each party agrees to submit itself exclusively to the personal jurisdiction of
any New York court in the event any dispute arises out of this Agreement or any
of the transactions contemplated by this Agreement and agrees that it will not
attempt to deny or defeat such personal jurisdiction or venue by motion or other
request for leave from any such New York court.  Each party further agrees that
service of any process, summons, notice or document by U.S. registered mail to
such party’s respective address set forth above shall be effective service of
process for any action, suit or proceeding in New York with respect to any
matters to which it has submitted to jurisdiction in this Section 7.07.

 


SECTION 7.08                                            WAIVER OF JURY TRIAL.


 

Each party waives, to the fullest extent permitted by applicable law, any right
it may have to a trial by jury in respect of any dispute arising out of this
Agreement.

 


SECTION 7.09                                            ENTIRE AGREEMENT.


 

This Agreement embodies the entire understanding between the parties relating to
its subject matter and supersedes and terminates all prior agreements and
understandings among the parties with respect to such matters.  No promises,
covenants or representations of any kind, other than those expressly stated
herein, have been made to induce any party to enter into this Agreement.  This
Agreement shall not be modified or terminated except by a writing duly signed by
each of the parties hereto, and no waiver of any provisions of this Agreement
shall be effective unless in a writing duly signed by the party sought to be
bound.  If, and to the extent, the provisions of this Agreement conflict with
the Master Separation Agreement, or any other agreement entered into in
connection with the Distribution, the provisions of this Agreement shall
control.

 


SECTION 7.10                                            ASSIGNMENT; BINDING
EFFECT.


 

Except as otherwise set forth herein, this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns; provided, however, that no party hereto or thereto may assign
its respective rights or delegate its respective obligations under this
Agreement without the express prior written consent of the other party hereto or
thereto (such consent not to be unreasonably withheld or delayed).

 


SECTION 7.11                                            COUNTERPARTS.


 

This Agreement may be executed in three or more counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same.

 

22

--------------------------------------------------------------------------------


 


SECTION 7.12                                            SEVERABILITY.


 

If any provision of this Agreement or the application of any such provision to
any person or circumstances shall be held invalid, illegal, or unenforceable in
any respect by a court of competent jurisdiction, such invalidity, illegality,
or unenforceability shall not affect any other provision hereof.

 


SECTION 7.13                                            HEADINGS.


 

Headings of sections in this Agreement are inserted for convenience of reference
only and are not intended to be a part of or to affect the meaning or
interpretation of this Agreement.

 


SECTION 7.14                                            SURVIVAL.


 

Notwithstanding anything in this Agreement to the contrary, the provisions of
this Agreement shall survive until the expiration of the applicable statutes of
limitations (giving effect to any waiver, mitigation or extension thereof).

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
by its respective duly authorized officer as of the date first set forth above.

 

 

KERR-MCGEE CORPORATION

 

 

 

 

 

By

/s/ Robert M. Wohleber

 

 

Name: Robert M. Wohleber

 

Title: Senior Vice President and Chief Financial Officer

 

 

 

 

 

TRONOX INCORPORATED

 

 

 

 

 

By

/s/ Thomas W. Adams

 

 

Name: Thomas W. Adams

 

Title: Chief Executive Officer

 

[SIGNATURE PAGE TO TAX SHARING AGREEMENT]

 

--------------------------------------------------------------------------------

 